EXHIBIT 10.5

 

 

 

MASTER LEASE AGREEMENT

 

THIS MASTER LEASE AGREEMENT (this "Lease") is made as of March 3, 2017, between
UTICA LEASECO, LLC, its successors and assigns ("Lessor"), and 1847 NEESE INC.,
a Delaware corporation and NEESE, INC., an Iowa corporation, their successors
and permitted assigns (hereafter referred to both individually, and collectively
(if more than one), as "Lessee"). Each duty, obligation, representation,
warranty, covenant, and agreement of Lessee under this Lease, or any document,
exhibit, schedule, rider, or other instrument incorporated herein by reference,
is made jointly and severally by each party comprising Lessee, and their
respective permitted successors and assigns.

 

Lessee desires to lease from Lessor the equipment and other property
(collectively, the "Equipment") described in each Equipment Schedule executed
pursuant to this Lease (each, a "Schedule"), with each Schedule incorporating by
reference the terms and conditions of this Lease. The term “Lease” shall also
incorporate by reference all Schedules and any Riders entered into with respect
to such Schedules). Certain definitions and construction of certain of the terms
used in this Lease are provided in Section 19 hereof.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Lease agree as follows:

 

1. AGREEMENT TO LEASE; TERM. This Lease is effective as of the date specified
above. By entering into a Schedule, Lessor leases the Equipment described
therein to Lessee, and Lessee leases such Equipment from Lessor, in each case,
subject to the terms and conditions in this Lease and such Schedule all other
Schedules, Riders, Exhibits and all of the other documents and agreements
executed in connection herewith (collectively, the “Lease Documents”). Each
Schedule, incorporating the terms and conditions of this Lease, will, at
Lessor’s option, constitute a separate instrument of lease. The term of lease
with respect to each item of Equipment leased under a Schedule shall commence on
the date of execution of such Schedule and continue for the term provided in
that Schedule.

 

2. RENT. Lessee shall pay Lessor (a) the rental installments (“Basic Rent”) as
and when specified in each Schedule, without demand, and (b) all of the other
amounts payable in accordance with this Lease, such Schedule and/or any of the
other Lease Documents (“Other Payments”, and together with the Basic Rent,
collectively, the "Rent"). Upon Lessee’s execution thereof, the related Schedule
shall constitute a non-cancelable net lease, and Lessee's obligation to pay
Rent, and otherwise to perform its obligations under or with respect to such
Schedule and all of the other Lease Documents, are and shall be absolute and
unconditional and shall not be affected by any circumstances whatsoever,
including any right of setoff, counterclaim, recoupment, deduction, defense or
other right which Lessee may have against Lessor, the manufacturer or vendor of
the Equipment (the "Suppliers"), or anyone else, for any reason whatsoever
(each, an “Abatement”). Lessee agrees that all Rent shall be paid in accordance
with Lessor’s or Assignee’s written direction. Time is of the essence. If any
Rent is not received by Lessor within five (5) calendar days of the due date (or
the next business day if the 5th day of such grace period is a Saturday, Sunday,
or legal holiday for commercial banks under the laws of the state of the
Lessor’s notice address), Lessee shall pay a late charge equal to ten (10%)
percent of the amount (the “Late Fee”). In addition, in the event that any
payment or any other amount due hereunder is not processed or is returned on the
basis of insufficient funds, upon demand, Lessee shall pay Lessor a charge equal
to five (5%) percent of the amount of such payment.

 

  1

   



 

3. REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF LESSEE. Lessee represents,
warrants and agrees that, as of the effective date of this Lease and of each
Schedule: (a) Lessee has the form of business organization indicated, and is and
will remain duly organized and existing in good standing under the laws of the
place of organization specified, under Lessee’s signature and is duly qualified
to do business wherever necessary to perform its obligations under the Lease
Documents, including each jurisdiction in which the Equipment is or will be
located. Lessee’s legal name is as shown in the preamble of this Lease; and
Lessee’s Federal Employer Identification Number and organizational number are as
set forth under Lessee’s signature. Within the previous six (6) years, Lessee
has not changed its name, done business under any other name, or merged or been
the surviving entity of any merger, except as disclosed to Lessor in writing.
(b) The Lease Documents (1) have been duly authorized by all necessary action
consistent with Lessee’s form of organization, (2) do not require the approval
of, or giving notice to, any governmental authority, (3) do not contravene or
constitute a default under any applicable law, Lessee’s organizational
documents, or any agreement, indenture, or other instrument to which Lessee is a
party or by which it may be bound, and (4) constitute legal, valid and binding
obligations of Lessee enforceable against Lessee, in accordance with the terms
thereof. (c) There are no pending actions or proceedings to which Lessee is a
party, and there are no other pending or threatened actions or proceedings of
which Lessee has knowledge, before any court, arbitrator or administrative
agency, which, either individually or in the aggregate, would have a Material
Adverse Effect. As used herein, "Material Adverse Effect" shall mean (i) a
materially adverse effect on the business, condition (financial or otherwise),
operations, performance or properties of Lessee, or on Lessor’s rights and
remedies under this Lease, or (ii) a material impairment of the ability of
Lessee to perform its obligations under or remain in compliance with such
Schedule or any of the other Lease Documents. Further, Lessee is not in default
under any financial or other material agreement that, either individually, or in
the aggregate, would have a Material Adverse Effect. (d) All of the Equipment
covered by such Schedule is located solely in the jurisdiction(s) specified in
such Schedule. (e) Under the applicable laws of each such jurisdiction, such
Equipment consists (and shall continue to consist) solely of personal property
and not fixtures. Such Equipment is removable from and is not essential to the
premises at which it is located. (f) The financial statements of Lessee (copies
of which have been furnished to Lessor) have been prepared in accordance with
generally accepted accounting principles consistently applied ("GAAP"), and
fairly present Lessee's financial condition and the results of its operations as
of the date of and for the period covered by such statements, and since the date
of such statements there has been no material adverse change in such conditions
or operations. (g) With respect to any Collateral, Lessee has good title to,
rights in, and/or power to transfer all of the same. (h) The prior owner of the
Equipment is not an affiliate of Lessee. (i) The purchase of the Equipment
represented an arms’ length transaction and the purchase price for the Equipment
specified therein is the amount obtainable in an arms’ length transaction
between a willing and informed buyer and a willing and informed seller under no
compulsion to sell.

 

4. FURTHER ASSURANCES AND OTHER COVENANTS. Lessee agrees as follows: (a) Upon
Lessor’s request, Lessee will furnish Lessor with (1) Lessee's balance sheet,
statement of income and statement of retained earnings, prepared in accordance
with GAAP, certified by a recognized firm of certified public accountants,
within one hundred twenty (120) days of the close of each fiscal year of Lessee,
(2) Lessee’s quarterly financial report certified by the chief financial officer
of Lessee, within sixty (60) days of the close of each fiscal quarter of Lessee,
and (3) all of Lessee’s Forms 10-K and 10-Q, if any, filed with the Securities
and Exchange Commission (“SEC”) as and when filed (by furnishing these SEC
forms, or making them publicly available in electronic form, in each case,
within the time periods set forth in clauses (1) and (2), Lessee shall be deemed
to have satisfied the requirements of clauses (1), (2) and (3)). (b) Lessee
shall obtain and deliver to Lessor and/or promptly execute or otherwise
authenticate any documents, filings, waivers (including any landlord and
mortgagee waivers and/or subordination and lien waiver agreements), releases and
other records, and will take such further action as Lessor may request in
furtherance of Lessor’s rights under any of the Lease Documents. Lessee
covenants that there are currently no mortgages on the premises on which the
Equipment is located, and that in the event any mortgages are granted on such
premises, Lessee shall immediately obtain mortgagee waivers in form and
substance satisfactory to Lessor from any such mortgagees. Lessee will deliver
to Lessor any additional information reasonably requested by Lessor relating to
the Equipment and/or the general financial condition of Lessee. Lessee
irrevocably authorizes Lessor to file UCC financing statements (“UCCs“), and
other filings with respect to the Equipment, including a registration of lien in
the lien registry of any appropriate government agency. Without Lessor’s prior
written consent, Lessee agrees not to file any corrective or termination
statements or partial releases with respect to any UCCs filed by Lessor pursuant
to this Lease. (c) Lessee shall provide written notice to Lessor: (1) thirty
(30) days prior to any change in Lessee’s name or jurisdiction or form of
organization; (2) promptly upon the occurrence of any Event of Default (as
defined in Section 15) or event which, with the lapse of time or the giving of
notice, or both, would become an Event of Default (a "Default"); and (3)
promptly upon Lessee becoming aware of any alleged violation of applicable law
relating to the Equipment or this Lease. (d) Lessee has been advised by Lessor
that the USA Patriot Act establishes minimum standards of account information to
be collected and maintained by Lessor, and that to help the government fight the
funding of terrorism and money laundering activities, Federal law requires (to
the extent applicable) all financial institutions to obtain, verify and record
information that identifies each person who opens an account; and specifically,
this means that when Lessee executes this Lease, Lessor may ask for Lessee’s
name and address, the date of birth of the officers executing this Lease, and
other information that will allow Lessor to identify Lessee; and that Lessor may
also ask to see the driver’s license or other identifying documents of the
officers of Lessee executing this Lease. (e) Lessee is and will remain in full
compliance with all applicable laws including, without limitation, (i) ensuring
that no person who owns a controlling interest in or otherwise controls Lessee
is or shall be (A) listed on the Specially Designated Nationals and Blocked
Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, and/or any other similar lists maintained by OFAC
pursuant to any authorizing statute, Executive Order or regulation, or (B) a
person designated under Sections 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
Executive Orders, and (ii) compliance with all applicable Bank Secrecy Act
(“BSA”) laws, regulations and government guidance on BSA compliance and on the
prevention and detection of money laundering violations. (f) within five (5)
days of the end of each month, Lessee shall furnish to Lessor a location report
listing all locations on which Equipment is located, in form and substance
satisfactory to Lessor.

 

  2

   



 

5. CONDITIONS PRECEDENT TO THIS LEASE. On the terms and conditions contained
herein, Lessor hereby agrees to lease any Equipment under a Schedule, upon
Lessor's determination that all of the following have been satisfied: (a) Lessor
having received the following, in form and substance satisfactory to Lessor: (1)
evidence as to due compliance with the insurance provisions of Section 11; (2)
UCCs, real property waivers and all other filings required by Lessor; (3) a
certificate of an appropriate officer of Lessee certifying: (A) resolutions duly
authorizing the transactions contemplated in the applicable Lease Documents, and
(B) the incumbency and signature of the officers of Lessee authorized to execute
such documents; (4) the only manually executed original of the Schedule, and
counterpart originals of all other Lease Documents; (5) evidence satisfactory to
Lessor of the ownership and title to the Equipment, including, without
limitation, certifications of the same; and (6) such other documents,
agreements, instruments, certificates, opinions, and assurances, as Lessor may
require. (b) All representations and warranties provided by Lessee in favor of
Lessor in any of the Lease Documents shall be true and correct on the effective
date of the related Schedule (Lessee's execution and delivery of the Schedule
shall constitute Lessee’s acknowledgment of the same). (c) There shall be no
Default or Event of Default under the Schedule or any other Lease Documents. The
Equipment shall be at the locations disclosed in writing to Lessor by Lessee, as
evidenced by the Schedule or location report, and shall be in the condition and
repair required hereby; and on the effective date of such Schedule Lessee shall
have good title to the Equipment described therein, free and clear of any
claims, liens, attachments, rights of others and legal processes ("Liens").

 

6. ACCEPTANCE UNDER LEASE. Lessee covenants and agrees that Lessee is already in
possession of the Equipment and that Lessee’s possession of the Equipment shall
be deemed acceptance of the Equipment, even if Lessee fails to execute and
deliver a Schedule describing such Equipment. Each Schedule will evidence
Lessee's unconditional and irrevocable acceptance under the Schedule of the
Equipment described therein.

 

7. USE AND MAINTENANCE. Except as may be otherwise specified on any Schedule,
(a) Lessee shall (1) use the Equipment solely in the continental United States
and in the conduct of its business, for the purpose for which the Equipment was
designed, in a careful and proper manner, and shall not permanently discontinue
use of the Equipment; (2) operate, maintain, service and repair the Equipment,
and maintain all records and other materials relating thereto, (A) in accordance
and consistent with (i) all maintenance and operating manuals or service
agreements, whenever furnished or entered into, including any subsequent
amendments or replacements thereof, issued by the supplier or service provider,
(ii) the requirements of all applicable insurance policies, (iii) the original
purchase agreement under which such Equipment was acquired, so as to preserve
all of Lessee’s and Lessor’s rights thereunder, including all rights to any
warranties, indemnities or other rights or remedies, as and if applicable, (iv)
all applicable laws, and (v) the prudent practice of other similar companies in
the same business as Lessee, but in any event, to no lesser standard than that
employed by Lessee for comparable equipment owned or leased by it; and (B)
without limiting the foregoing, so as to cause the Equipment to be in good
repair and operating condition and in at least the same condition as when
delivered to Lessee hereunder, except for ordinary wear and tear resulting
despite Lessee's full compliance with the terms hereof; (3) provide written
notice to Lessor not less than thirty (30) days after any change of the location
of any Equipment (or the location of the principal garage of any Equipment, to
the extent that such Equipment is mobile equipment) as specified in the
Schedule; and (4) not attach or incorporate the Equipment into any property
except for other Equipment in such a manner that the Equipment may be deemed to
have become an accession to or a part of such other property. (b) Within a
reasonable time, Lessee will replace any parts of the Equipment which become
worn out, lost, destroyed, damaged beyond repair or otherwise unfit for use, by
new or reconditioned replacement parts which are free and clear of all Liens and
have a value, utility and remaining useful life at least equal to the parts
replaced (assuming that they were in the condition required by this Lease). Any
modification or addition to the Equipment that is required by this Lease shall
be made by Lessee. An interest in all such parts, modifications and additions to
the Equipment immediately shall vest in Lessor, without any further action by
Lessor or any other person, and they shall be deemed incorporated in the
Equipment for all purposes of the related Schedule. Unless replaced in
accordance with this Section, Lessee shall not remove any parts originally or
from time to time attached to the Equipment, if such parts are essential to the
operation of the Equipment, are required by any other provision of this Lease or
cannot be detached from the Equipment without interfering with the operation of
the Equipment or adversely affecting the value, utility and remaining useful
life which the Equipment would have had without the addition of such parts.
Except as permitted in this Section, Lessee shall not make any material
alterations to the Equipment. (c) Lessee shall afford Lessor and/or its
designated representatives immediate access to the premises where the Equipment
is located for the purpose of inspecting and appraising such Equipment and all
applicable maintenance or other records relating thereto at any time during
normal business hours. If any discrepancies are found as they pertain to the
general condition of the Equipment, Lessor will communicate these discrepancies
to Lessee in writing. Lessee shall then have thirty (30) days to rectify these
discrepancies at its sole expense. Lessee shall pay all expenses of a
re-inspection by Lessor’s appointed representative, if corrective measures were
required.

 

  3

   



 

8. DISCLAIMER; QUIET ENJOYMENT. (a) THE EQUIPMENT IS LEASED HEREUNDER “AS IS,
WHERE IS”. LESSOR SHALL NOT BE DEEMED TO HAVE MADE, AND HEREBY DISCLAIMS, ANY
REPRESENTATION OR WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE EQUIPMENT,
INCLUDING ANY PART, OR ANY MATTER WHATSOEVER, INCLUDING, AS TO EACH ITEM OF
EQUIPMENT, ITS DESIGN, CONDITION, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, TITLE, ABSENCE OF ANY PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR
LATENT DEFECT (WHETHER OR NOT DISCOVERABLE BY LESSEE), COMPLIANCE OF SUCH ITEM
WITH ANY APPLICABLE LAW, CONFORMITY OF SUCH ITEM TO THE PROVISIONS AND
SPECIFICATIONS OF ANY PURCHASE DOCUMENT OR TO THE DESCRIPTION SET FORTH IN THE
RELATED SCHEDULE OR ANY OF THE OTHER LEASE DOCUMENTS, OR ANY INTERFERENCE OR
INFRINGEMENT (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 8(b)), OR ARISING FROM ANY
COURSE OF DEALING OR USAGE OF TRADE, NOR SHALL LESSOR BE LIABLE, FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OR FOR STRICT OR ABSOLUTE
LIABILITY IN TORT; AND LESSEE HEREBY WAIVES ANY CLAIMS ARISING OUT OF ANY OF THE
FOREGOING. Without limiting the foregoing, Lessor will not be responsible to
Lessee or any other person with respect to, and Lessee agrees to bear sole
responsibility for, any risk or other matter that is the subject of Lessor’s
disclaimer; and Lessor's agreement to enter into this Lease and any Schedule is
in reliance upon the freedom from and complete negation of liability or
responsibility for the matters so waived or disclaimed herein or covered by the
indemnity in this Lease. So long as no Event of Default has occurred, Lessee may
exercise Lessor’s rights, if any, under any warranty with respect to the
Equipment. Lessee’s exercise of such rights shall be at its sole risk, shall not
result in any prejudice to Lessor, and may be exercised only during the term of
the related Schedule. Lessee shall not attempt to enforce any such warranty by
legal proceeding without Lessor's prior written approval. Lessee hereby agrees
to indemnify, defend and hold Lessor harmless for any and all losses, claims or
damages suffered by Lessor as a result of warranty claims brought or threatened
by Lessee. (b) Lessor warrants that during the term of each Schedule, so long as
no Event of Default has occurred, Lessee's possession and use of the Equipment
leased thereunder shall not be interfered with by Lessor or anyone rightfully
claiming an interest through Lessor. The preceding warranty is in lieu of all
other warranties by Lessor, whether written, oral or implied, with respect to
this Lease or the Equipment. Any actual or purported breach of this warranty
shall not give rise to any Abatement, but Lessee may bring a direct cause of
action against Lessor for any actual damages directly resulting from any such
breach.

 

9. FEES AND TAXES. Lessee agrees to: (a) (1) if permitted by law, file in
Lessee’s own name or on Lessor’s behalf, directly with all appropriate taxing
authorities all declarations, returns, inventories and other documentation with
respect to any personal property taxes (or any other taxes in the nature of or
imposed in lieu of property taxes) due or to become due with respect to the
Equipment, and if not so permitted by law, to promptly notify Lessor and provide
it with all information required in order for Lessor to timely file all such
declarations, returns, inventories, or other documentation, and (2) pay on or
before the date when due all such taxes assessed, billed or otherwise payable
with respect to the Equipment directly to the appropriate taxing authorities;
(b) (1) pay when due as requested by Lessor, and (2) defend and indemnify Lessor
on a net after-tax basis against liability for all license and/or registration
fees, assessments, and sales, use, property, excise, privilege, value added and
other taxes or other charges or fees now or hereafter imposed by any
governmental body or agency upon the Equipment or with respect to the
manufacture, shipment, purchase, ownership, delivery, installation, leasing,
operation, possession, use, return, or other disposition thereof or the Rent
hereunder (other than taxes on or measured solely by the net income of Lessor);
and (c) indemnify Lessor against any penalties, charges, interest or costs
imposed with respect to any items referred to in clauses (a) and (b) above (the
items referred to in clauses (a), (b), and (c) above being referred to herein as
“Impositions”). Any Impositions which are not paid when due and which are paid
by Lessor shall, at Lessor's option, become immediately due from Lessee to
Lessor, together with interest thereon at the Default Rate. Lessee also agrees
to make and cooperate with Lessor with any filings or registrations in any
foreign jurisdiction as requested by Lessor.

 

  4

   



 

10. INTENT; GRANTING CLAUSE. (a) Lessee and Lessor intend that each Schedule,
referencing or incorporating by reference the terms of this Lease, constitutes
the retention of a security interest by Lessor in the Equipment described
therein and not a true “lease” as defined in the UCC. Lessee hereby authorizes
Lessor to file one or more UCC-1 financing statements as a “notice filing” with
the Secretary of State of Lessee’s state of incorporation or formation (as the
case may be) and to file any continuation or amendment statements deemed
necessary by Lessor to maintain the effectiveness of such filings. (b) In order
to secure: (A) the prompt payment of the Rent and all of the other amounts from
time to time outstanding with respect hereto and to each Schedule, and the
performance and observance by Lessee of all of the provisions hereof and thereof
and of all of the other Lease Documents; and (B) the prompt payment, performance
and observance by Lessee of all other obligations of Lessee to Lessor under any
other agreement or instrument, both now in existence and hereafter created (as
the same may be renewed, extended or modified), including (without limitation)
any other Master Lease Agreements and all Schedules now or hereafter executed
pursuant thereto (collectively, the “Related Lease”); Lessee hereby collaterally
assigns, grants, and conveys to Lessor, a security interest in and lien on all
of Lessee’s right, title and interest in and to all of the following (whether
now existing or hereafter created, and including any other collateral described
on any rider hereto; collectively, the “Collateral”): (1) the Equipment
described in the attached Schedules or otherwise covered thereby (including all
inventory, fixtures or other property comprising the Equipment), together with
all related software (embedded therein or otherwise) and general intangibles,
all additions, attachments, accessories and accessions thereto; (2) all
subleases, chattel paper, accounts, security deposits, and general intangibles
relating thereto, and any and all substitutions, replacements or exchanges for
any such item of Equipment or other collateral, in each such case in which
Lessee shall from time to time acquire an interest; and (3) any and all proceeds
therefrom or thereby, including without limitation, insurance proceeds. The
collateral assignment, security interest and lien granted herein shall survive
the termination, cancellation or expiration of this Agreement or a particular
Schedule until such time as Lessee’s obligations hereunder, thereunder and under
the other Lease Documents are fully and indefeasibly discharged. (c) If a court
of competent jurisdiction concludes that any amounts hereunder constitute the
payment of interest, it shall be at an interest rate that is equal to the lesser
of the maximum lawful rate permitted by applicable law or the effective interest
rate used by Lessor in calculating such amounts. To that end, it is agreed that
the rate of interest hereunder shall not, at any time, exceed any applicable
lawful limitation on the rate or amount of interest that may be chargeable
hereunder (the “Interest Rate Limitation”). In the event that the rate of
interest otherwise applicable hereunder (including any sums paid independent of
this Lease and properly determined under applicable law to be interest) shall
exceed the Interest Rate Limitation, the interest rate applicable to this Lease
shall automatically be reduced to the maximum interest rate which does not
exceed the Interest Rate Limitation, and sums paid as interest which would cause
the effective rate of interest hereunder to exceed the Interest Rate Limitation
shall be applied to reduce the principal balance due hereunder, if any, or
otherwise refunded to Lessee.. (d) Lessee hereby acknowledges and agrees that,
to the extent that Lessor’s participation in any purchase and lease of an item
or items of Equipment pursuant to this Lease constitutes a financing of Lessee’s
acquisition of such item or items of Equipment, Lessee’s repayment of the
amounts of such financing shall apply on a “first-in/first-out” basis so that
portions of the amounts of such financing used to purchase such item or items of
Equipment shall be deemed repaid in the chronological order of the use of such
amounts to purchase the same.

 

11. INSURANCE. Upon acceptance under a Schedule, Lessee shall maintain all-risk
insurance coverage with respect to the Equipment insuring against, among other
things: (a) any casualty to the Equipment (or any portion thereof), including
loss or damage due to fire and the risks normally included in extended coverage,
malicious mischief and vandalism, for not less than the greater of full
replacement value of the Equipment or the Stipulated Loss Value thereof (as the
same may be adjusted pursuant to Section 16 below); and (b) any commercial
liability arising in connection with the Equipment, including both bodily injury
and property damage with a combined single limit per occurrence of not less than
the amount specified in the Schedule; having a deductible reasonably
satisfactory to Lessor. Lessor shall have the right to contact Lessee’s
insurance provider at any time. Lessee covenants to provide Lessor prior written
notice of any changes to the insurance coverage required hereunder. Lessee shall
cause to be provided to Lessor, not less than fifteen (15) days prior to the
scheduled expiration or lapse of such insurance coverage, evidence satisfactory
to Lessor of renewal or replacement coverage. The required insurance policies
(including endorsements) shall (i) be in form and amount reasonably satisfactory
to Lessor, and written by insurers of recognized reputation and responsibility
satisfactory to Lessor (but such insurer shall carry a current rating by A.M.
Best Company of at least "A" for a general policyholder and a financial rating
of at least "VIII"), (ii) be endorsed to name Lessor and Comerica Bank, N.A. as
an additional insured (but without responsibility for premiums) and lender’s
loss payee (although in this instance, “lender” is the Lessor) and loss payee,
(iii) provide that any amount payable under the required casualty coverage shall
be paid directly to Lessor as sole loss payee, and (iv) provide for thirty (30)
days’ written notice by such insurer of cancellation, material change, or non-
renewal. In the event Lessee fails to maintain insurance for the Equipment as
required hereunder, upon Lessor’s receipt of notice of or otherwise knowledge:
(i) of an unpaid insurance premium; (ii) of a termination or cancellation of any
required insurance policy; or (iii) that a required insurance policy is not to
be renewed and Lessee fails to provide replacement coverage at least fifteen
(15) days prior to the termination of existing coverage, Lessor may, at its
option, procure and substitute another policy of insurance in the amount
required pursuant to the foregoing terms of this Lease with such companies as
Lessor may select, the cost of which shall be paid by Lessee upon demand. All
sums paid by Lessor in procuring said insurance that are not promptly reimbursed
by Lessee shall be added to Rent due under the Lease, and shall be immediately
due and payable without notice, with interest thereon at the Default Rate.

 

  5

   



 

12. LOSS AND DAMAGE. (a) At all times during the term of this Lease, Lessee
shall indemnify and hold Lessor harmless for losses arising from the loss,
theft, confiscation, taking, unavailability, damage or partial destruction of
the Equipment and Lessee shall not be released from its obligations under any
Schedule or other Lease Document in any such event. (b) Lessee shall provide
prompt written notice to Lessor of any Total Loss or any material damage to the
Equipment. Any such notice must be provided together with any damage reports
provided to any governmental authority, the insurer, and any documents
pertaining to the repair of such damage, including copies of work orders, and
all invoices for related charges. (c) Without limiting any other provision
hereof, Lessee shall repair all damage to any item of Equipment from any and all
causes, other than a Total Loss, so as to cause it to be in the condition and
repair required by this Lease. (d) A “Total Loss” shall be deemed to have
occurred to an item of Equipment upon: (1) the actual or constructive total loss
of any item of the Equipment, (2) the loss, disappearance, theft or destruction
of any item of the Equipment, or damage to any item of the Equipment that is
uneconomical to repair or renders it unfit for normal use, or (3) the
condemnation, confiscation, requisition, seizure, forfeiture or other taking of
title to or use of any item of the Equipment or the imposition of any Lien
thereon by any governmental authority. On the next rent payment date following a
Total Loss (a “Loss Payment Date”), Lessee shall pay to Lessor the Basic Rent
due on that date plus the greater of the (i) Stipulated Loss Value of or (ii)
the entire amount of insurance proceeds received by Lessee in connection with
any Total Loss or other loss or damage to the item or items of the Equipment
with respect to which the Total Loss has occurred (the “Lost Equipment”),
together with any Other Payments due hereunder with respect to the Lost
Equipment. Notwithstanding anything to the contrary provided herein, to the
extent any insurance proceeds are received by Lessee in connection with the
Equipment, such proceeds shall be immediately remitted to Lessor to be credited
against the amounts owed under this Lease, as determined by Lessor in its sole
an absolute discretion. Upon making such payment, (i) the balance owed under the
Lease shall not be re-amortized; rather, the payment shall be applied to amounts
due under the Lease in inverse chronological order of the Lease termination
date, commencing first with the Termination Value (defined below); (ii) Lessee
shall remain liable for, and pay as and when due, all future Basic Rent and all
Other Payments until paid in full in accordance with the terms of this Lease,
and (iii) Lessor shall terminate its interest in any Lost Equipment to the
extent it is paid off in full as determined by Lessor, "AS IS WHERE IS", and
“WITH ALL FAULTS”, but subject to the requirements of any third party insurance
carrier in order to settle an insurance claim. As used in this Lease,
"Stipulated Loss Value" shall mean the product of the portion of the Total
Invoice Cost allocated to the Lost Equipment as determined by Lessor in its sole
discretion, times the percentage factor applicable to the Loss Payment Date, as
set forth in the Schedule of Stipulated Loss Values incorporated in such
Schedule. After the final rent payment date of the original term or any renewal
term of a Schedule, the Stipulated Loss Value shall be determined as of the last
rent payment date during the applicable term of such Schedule, and the
applicable percentage factor shall be the last percentage factor set forth in
the Schedule of Stipulated Loss Values incorporated in such Schedule. (e) Lessor
shall be under no duty to Lessee to pursue any claim against any person in
connection with a Total Loss or other loss or damage. (f) If Lessor receives a
payment under an insurance policy required under this Lease in connection with
any Total Loss or other loss of or damage to an item of Equipment, and such
payment is both unconditional and indefeasible, then provided Lessee shall have
complied with the applicable provisions of this Section, Lessor shall either (1)
credit such proceeds against any amounts owed by Lessee under the Lease in
inverse chronological order of the Lease termination date, commencing first with
the Termination Value (defined below), or (2) if received with respect to
repairs made pursuant to Section 12(c), remit such proceeds to Lessee up to an
amount equal to the amount of the costs of repair actually incurred by Lessee,
as established to Lessor’s satisfaction.

 

13. REDELIVERY. (a) If (i) an Event of Default occurs with respect to a Schedule
and Lessee is required to surrender or return the Equipment described on such
Schedule to Lessor, or (ii) this Lease expires and Lessee does not purchase the
Equipment pursuant to Rider No. 1 to the Equipment Schedule, Lessee shall, at
Lessor’s option, deliver such Equipment to Lessor, at Lessee’s sole cost and
expense, free and clear of all Liens whatsoever, to such place(s) within the
continental United States as Lessor shall specify. Lessee shall provide, at its
expense, transit insurance for the delivery period in an amount equal to the
replacement value of such Equipment and Lessor shall be named as the loss payee
on all such policies of insurance. Lessee shall cause: (1) the Supplier’s
representative or other qualified person acceptable to Lessor (the “Designated
Person”) to de-install such Equipment in accordance with the Supplier’s
specifications (as applicable) and pack such Equipment properly and in
accordance with the Supplier’s recommendations (as applicable); and (2) such
Equipment to be transported in a manner consistent with the Supplier’s
recommendations and practices (as applicable), at Lessee’s sole cost and
expense. Upon surrender or delivery, as applicable, such Equipment shall be: (i)
in the same condition as when the related Schedule was executed, ordinary wear
and tear excepted; (ii) mechanically and structurally sound, capable of
performing the functions for which such Equipment was originally designed, in
accordance with the Supplier’s published and recommended specifications (as
applicable); (iii) delivered or surrendered, as applicable, with all component
parts in good operating condition (and all components must meet or exceed the
Supplier’s minimum recommended specifications, unless otherwise agreed by Lessor
in writing); (iv) delivered or surrendered, as applicable, with all software and
documentation necessary for the operation of such Equipment for the performance
of the functions for which such Equipment was originally designed (whether or
not such software is embedded in or otherwise is a part of such Equipment); and
(v) cleaned and cosmetically acceptable, with all Lessee-installed markings
removed and all rust, corrosion or other contamination having been removed or
properly treated, and in such condition so that it may be immediately installed
and placed in service by a third party. Upon delivery, Lessee shall ensure that
such Equipment shall be in compliance with all applicable Federal, state and
local laws, and health and safety guidelines. Lessee shall be responsible for
the cost of all repairs, alterations, inspections, appraisals, storage charges,
insurance costs, demonstration costs and other related costs necessary to cause
such Equipment to be in full compliance with the terms of this Lease. (b) If
requested by Lessor, Lessee shall also deliver all related records and other
data to Lessor, including all drawings, records of maintenance, modifications,
additions and major repairs, computerized maintenance history, and any
maintenance and repair manuals, if any (collectively, the “Records”). All
drawings, manuals or other documents delivered to Lessor that are subject to
periodic revision will be fully up-to-date and current to the latest revision
standard of any particular manual or document. In the event any such Records are
missing or incomplete, Lessor shall have the right to cause the same to be
reconstructed at Lessee’s expense. (c) In addition to Lessor's other rights and
remedies hereunder, if such Equipment and the related Records are not returned
in a timely fashion, or if repairs are necessary to place any item of Equipment
in the condition required in this Section, Lessee shall (i) continue to pay to
Lessor per diem rent at the last prevailing lease rate under the applicable
Schedule with respect to such item of Equipment, for the period of delay in
redelivery, and/or for the period of time reasonably necessary to accomplish
such repairs, and (ii) pay to Lessor an amount equal to the aggregate cost of
any such repairs. Lessor's acceptance of such rent on account of such delay
and/or repair does not constitute an extension or renewal of the term of the
related Schedule or a waiver of Lessor's right to prompt return of such
Equipment in proper condition. Such amount shall be payable upon the earlier of
Lessor’s demand or the return of such Equipment in accordance with this Lease.
(d) Without limiting any other terms or conditions of this Lease, the provisions
of this Section are of the essence of each Schedule, and upon application to any
court of equity having jurisdiction, Lessor shall be entitled to a decree
against Lessee requiring Lessee’s specific performance of its agreements in this
Section.

 

  6

   



 

14. INDEMNITY. Lessee shall indemnify, defend and keep harmless Lessor and any
Assignee (as defined in Section 17), and their respective members, managers,
officers agents and employees (each, an "Indemnitee"), from and against any and
all Claims (other than such as may directly and proximately result from the
actual, but not imputed, gross negligence or willful misconduct of such
Indemnitee), by paying or otherwise discharging same, when and as such Claims
shall become due. Lessee agrees that the indemnity provided for in this Section
includes the agreement by Lessee to indemnify each Indemnitee from the
consequences of its own simple negligence, whether that negligence is the sole
or concurring cause of the Claims, and to further indemnify each such Indemnitee
with respect to Claims for which such Indemnitee is strictly liable. Lessor
shall give Lessee prompt notice of any Claim hereby indemnified against and
Lessee shall be entitled to control the defense of and/or to settle any Claim,
in each case, so long as (1) no Default or Event of Default has occurred and is
then continuing, (2) Lessee confirms, in writing, its unconditional and
irrevocable commitment to indemnify each Indemnitee with respect to such Claim,
(3) Lessee is financially capable of satisfying its obligations under this
Section, (4) Lessor approves the defense counsel selected by Lessee, and (5)
there is no reasonable risk of criminal liability being imposed on Lessor or any
of its Indemnitees as a result of such Claim. The term "Claims" shall mean all
claims, allegations, harms, judgments, settlements, suits, actions, debts,
obligations, damages (whether incidental, consequential or direct), demands (for
compensation, indemnification, reimbursement or otherwise), losses, penalties,
fines, liabilities (including strict liability), financing or securitization
losses or charges, other charges that Lessor (or any of its affiliates) has
incurred or for which it is responsible, in the nature of interest, Liens,
financing charges and any other costs (including attorneys' fees and
disbursements and any other legal or non-legal expenses of investigation or
defense of any Claim, whether or not such Claim is ultimately defeated or
enforcing the rights, remedies or indemnities provided for hereunder, or
otherwise available at law or equity to Lessor), of whatever kind or nature,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable, by
or against any person, arising on account of (A) any Lease Document, including
the performance, breach (including any Default or Event of Default) or
enforcement of any of the terms thereof, or any early repayment of Lessee’s
obligations under the Lease Documents (whether pursuant to acceleration,
liquidation or otherwise) or any early termination of the Lease, or (B) the
Equipment, or any part or other contents thereof, any substance at any time
contained therein or emitted therefrom, including any hazardous substances, or
the premises at which the Equipment may be located from time to time, or (C) the
ordering, acquisition, delivery, installation or rejection of the Equipment, the
possession of any property to which it may be attached from time to time,
maintenance, use, condition, ownership or operation of any item of Equipment,
and by whomsoever owned, used, possessed or operated, during the term of any
Schedule with respect to that item of Equipment, the existence of latent and
other defects (whether or not discoverable by Lessor or Lessee) any claim in
tort for negligence or strict liability, and any claim for patent, trademark or
copyright infringement, or the loss, damage, destruction, theft, removal,
return, surrender, sale or other disposition of the Equipment, or any item
thereof, including Claims involving or alleging environmental damage, or any
criminal or terrorist act, or for whatever other reason whatsoever. If any Claim
is made against Lessee or an Indemnitee, the party receiving notice of such
Claim shall promptly notify the other, but the failure of the party receiving
notice to so notify the other shall not relieve Lessee of any obligation
hereunder.

 

  7

   



 

15. DEFAULT. A default shall be deemed to have occurred hereunder and under a
Schedule upon the occurrence of any of the following (each, an "Event of
Default"): (a) non-payment of Basic Rent within five (5) days of the applicable
rent payment date; (b) non-payment of any Other Payment within five (5) days
after it is due; (c) failure to maintain, use or operate the Equipment in
compliance with applicable law; (d) breach by Lessee of its covenants pursuant
to Section 4(e) hereof; (e) failure to obtain, maintain and comply with all of
the insurance coverages required under this Lease that is not cured within five
(5) days after notice thereof; (f) any transfer or encumbrance, or the existence
of any Lien, except for Permitted Liens; (g) a payment or other default by
Lessee under any loan, lease, guaranty or other financial obligation to Lessor
(including, without limitation, the Related Lease) or its affiliates which
default entitles the other party to such obligation to exercise remedies; (h) a
payment or other default by Lessee under any material loan, lease, guaranty or
other material financial obligation to any third party which default has been
declared; (i) an inaccuracy in any representation or breach of warranty by
Lessee (including any false or misleading representation or warranty) in any
financial statement or Lease Document, including any omission of any substantial
contingent or unliquidated liability or claim against Lessee; (j) the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
by or against Lessee or any of its properties or business (unless, if
involuntary, the proceeding is dismissed within sixty (60) days of the filing
thereof) or the rejection of this Lease or any other Lease Document in any such
proceeding; (k) the failure by Lessee generally to pay its debts as they become
due or its admission in writing of its inability to pay the same; (l) Lessee
shall (1) enter into any transaction of merger or consolidation, unless Lessee
shall be the surviving entity (such actions being referred to as an "Event"),
unless the surviving entity is organized and existing under the laws of the
United States or any state, and prior to such Event: (A) such person executes
and delivers to Lessor (x) an agreement satisfactory to Lessor, in its sole
discretion, containing such person's effective assumption, and its agreement to
pay, perform, comply with and otherwise be liable for, in a due and punctual
manner, all of Lessee's obligations having previously arisen, or then or
thereafter arising, under any and all of the Lease Documents, and (y) any and
all other documents, agreements, instruments, certificates, opinions and filings
requested by Lessor; and (B) Lessor is satisfied as to the creditworthiness of
such person, and as to such person's conformance to the other standard criteria
then used by Lessor when approving transactions similar to the transactions
contemplated in this Lease; (2) cease to do business as a going concern,
liquidate, or dissolve; or (3) sell, transfer, or otherwise dispose of all or
substantially all of its assets or property; (m) if Lessee is privately held and
effective control of Lessee's voting capital stock/membership
interests/partnership interests, issued and outstanding from time to time, is
not retained by the present holders (unless Lessee shall have provided thirty
(30) days' prior written notice to Lessor of the proposed disposition and Lessor
shall have consented thereto in writing); (n) if Lessee is a publicly held
corporation and there is a material change in the ownership of Lessee’s capital
stock, unless Lessor is satisfied as to the creditworthiness of Lessee and as to
Lessee's conformance to the other standard criteria then used by Lessor for such
purpose immediately thereafter; (o) there occurs a default or anticipatory
repudiation under any guaranty executed in connection with this Lease; (p)
failure to satisfy the requirements of any financial covenants set forth herein,
or in any rider to this Lease or any Schedule; or (q) failure to timely pay any
material suppliers and mechanics for work or repairs to the Equipment; or (r)
breach by Lessee of any other covenant, condition or agreement (other than those
in items (a)-(q)) under this Lease or any of the other Lease Documents that
continues for thirty (30) days after Lessor’s written notice to Lessee (but such
notice and cure period will not be applicable unless such breach is curable by
practical means within such notice period). The occurrence of an Event of
Default with respect to any Schedule shall, at the sole discretion of Lessor,
constitute an Event of Default with respect to any or all Schedules to which it
is then a party. Notwithstanding anything to the contrary set forth herein,
Lessor may exercise all rights and remedies hereunder independently with respect
to each Schedule and the Equipment covered by such Schedule.

 

16. REMEDIES. (a) If an Event of Default occurs with respect to any Schedule,
the Lessor thereunder may (in its sole discretion) exercise any one or more of
the following remedies with respect to such Schedule and any or all other
Schedules to which such Lessor is then a party: (1) proceed at law or in equity,
to enforce specifically Lessee’s performance or to recover damages; (2) declare
each such Schedule in default, and terminate each such Schedule or otherwise
terminate Lessee’s right to use the Equipment and Lessee’s other rights, but not
its obligations, thereunder and Lessee shall immediately assemble, make
available and, if Lessor requests, return the Equipment to Lessor in accordance
with the terms of Section 13 of this Lease; (3) enter any premises where any
item of Equipment is located and take immediate possession of and remove (or
disable in place) such item (and/or any unattached parts) by self-help, summary
proceedings or otherwise without liability; (4) use the premises where the
Equipment is located to store, repair, assemble, auction, sell or otherwise deal
with the Equipment, without cost or liability to Lessor; (5) sell, re-lease or
otherwise dispose of any or all of the Equipment, whether or not in Lessor's
possession, at public or private sale, with or without notice to Lessee, and
apply or retain the net proceeds of such disposition, with Lessee remaining
liable for any deficiency and with any excess being for the account of Lessee;
(6) enforce any or all of the preceding remedies with respect to any Equipment,
and apply any deposit or other cash collateral, or any proceeds of any such
Equipment, at any time to reduce any amounts due to Lessor; (7) demand and
recover from Lessee all Liquidated Damages and all Other Payments whenever the
same shall be due; and (8) exercise any and all other remedies allowed by
applicable law, including the UCC. As used herein, “Liquidated Damages” shall
mean the liquidated damages (all of which, Lessee hereby acknowledges, are
damages to be paid in lieu of future Basic Rent and are reasonable in light of
the anticipated harm arising by reason of an Event of Default, and are not a
penalty) described in the first sentence of Section 16(b).

 

  8

   



 

Upon the occurrence of the Event of Default described in Section 15(j) hereof,
the remedy provided in Clause (8) above shall be automatically exercised without
the requirement of prior written notice to Lessee or of any other act or
declaration by Lessor, and the Liquidated Damages described therein shall be
immediately due and payable. If at any time after the occurrence of an Event of
Default or as a result of any early repayment of Lessee’s obligations under the
Lease Documents (whether pursuant to acceleration, liquidation or otherwise) or
early termination of the Lease, Lessor determines that (i) the cost of Lessor
(or any of its affiliates) maintaining the Lease or otherwise extending credit
to Lessee has increased or Lessor’s (or any of its affiliates’ ) cost of capital
has increased, or (ii) Lessor’s (or any of its affiliates’) rate of return has
decreased or (iii) Lessor (or any of its affiliates) has incurred or will incur
increased costs, charges, or any loss, whether pursuant to any third party
financing or securitization to which Lessor or any of its affiliates is a party
or otherwise, then, in each case, the Basic Rent, the Liquidated Damages and the
Stipulated Loss Value shall be increased to an amount necessary to compensate
Lessor and its affiliates for such increased costs, charges, losses, and
reduction in such rate of return. For the avoidance of doubt, if Lessor or any
of its affiliates has entered into a securitization or similar financing
transaction of which the Lease Documents are a part, the Basic Rent, the
Liquidated Damages and the Stipulated Loss Value shall be increased to an amount
necessary to repay in full Lessor’s (or any of its affiliates’) outstanding
balance under such securitization or similar financing transaction documents in
respect of the Lease Documents in the case of any early repayment of Lessee’s
obligations under the Lease Documents (whether pursuant to acceleration,
liquidation or otherwise) or any early termination of the Lease.

 

If at any time after the occurrence of an Event of Default, Lessor determines
that the cost of maintaining the Lease or otherwise extending credit to Lessee
has increased because such Event of Default has the effect of reducing the rate
of return on Lessor’s capital or increasing the cost of Lessor’s capital, then
the Basic Rent, the Liquidated Damages and the Stipulated Loss Value shall be
increased to compensate Lessor for such increased cost and reduction in such
rate of return.

 

(b) If an Event of Default occurs with respect to any Schedule and/or the
Equipment covered thereby, upon demand by Lessor, Lessee shall pay to Lessor an
amount calculated as the Stipulated Loss Value of the Equipment (determined as
of the next rent payment date after the date of the occurrence of the subject
Event of Default), together with all other Rent due with respect to the related
Schedule as of such determination date, and all Enforcement Costs (defined in
Section 16(c)), less a credit for any disposition proceeds, if applicable
pursuant to the application provisions in the next sentence. If Lessor demands
the Liquidated Damages under this Section 16(b), and recovers and sells the
Equipment, any proceeds received in good and indefeasible funds shall be applied
by Lessor, with respect to the related Schedule: first, to pay all Enforcement
Costs, to the extent not previously paid; second, to pay to Lessor an amount
equal to any unpaid Rent due and payable, together with the Liquidated Damage
amounts specified in this Section 16(b), to the extent not previously paid;
third, to pay to Lessor any interest accruing on the amounts covered by the
preceding clauses, at the Default Rate, from and after the date the same becomes
due, through the date of payment; and fourth, (A) if the Lessor under such
Schedule is also the Lessor under any other Schedules (whether by retaining the
same, or as Assignee), to satisfy any remaining obligations under any or all
such other Schedules, or (B) if such Lessor is not the Lessor under any other
Schedule, or if Lessee’s obligations to such Lessor under such other Schedules
have been fully and indefeasibly satisfied, to reimburse Lessee for such amounts
to the extent paid by Lessee as Liquidated Damages pursuant to this Section
16(b).

 

  9

   



 

(c) Unless already specifically provided for in Section 16(b), if an Event of
Default occurs with respect to any Schedule, Lessee shall also be liable for all
of the following (“Enforcement Costs”): (1) all unpaid Rent due before, during
or after exercise of any of the foregoing remedies, and (2) all reasonable legal
fees (including consultation, drafting notices or other documents, expert
witness fees, sending notices or instituting, prosecuting or defending
litigation or arbitration) and other enforcement costs and expenses incurred by
reason of any Default or Event of Default or the exercise of Lessor's rights or
remedies, including all expenses incurred in connection with the return or other
recovery of any Equipment in accordance with the terms of this Lease or in
placing such Equipment in the condition required hereby, or the sale, re- lease
or other disposition (including but not limited to costs of transportation,
possession, storage, insurance, taxes, lien removal, repair, refurbishing,
advertising and brokers’ fees, and reasonable legal fees and costs for inside
and outside counsel), and sales or use taxes incurred by Lessor in connection
with any disposition of the Equipment after the occurrence of an Event of
Default, and all other pre-judgment and post-judgment enforcement related
actions taken by Lessor or any actions taken by Lessor in any bankruptcy case
involving Lessee, the Equipment, or any other person. From and after the date on
which an Event of Default occurs, Lessee shall pay interest to Lessor with
respect to all amounts due hereunder until such amounts are received by Lessor
in good funds at a per annum interest rate that is the lesser of eighteen (18)
percent or the maximum rate permitted by applicable law (the “Default Rate”). No
right or remedy is exclusive and each may be used successively and cumulatively.
Any failure to exercise the rights granted hereunder upon any Default or Event
of Default shall not constitute a waiver of any such right. No extension of time
for payment or performance of any of Lessee’s obligations hereunder shall
operate to release, discharge, modify, change or affect the original liability
of Lessee for such obligations, either in whole or in part. In any action to
repossess any Equipment or other Collateral, Lessee waives any bonds and any
surety or security required by any applicable laws as an incident to such
repossession. Notices of Lessor’s intention to accelerate, acceleration,
nonpayment, presentment, protest, dishonor or any other notice whatsoever (other
than as expressly set forth herein) are waived by Lessee. Any notice given by
Lessor of any disposition of the Equipment or any Collateral or other intended
action of Lessor which is given in accordance with this Lease at least five (5)
business days prior to such action, shall constitute fair and reasonable notice
of such action. The execution or acceptance of a Schedule shall not constitute a
waiver by Lessor of any pre-existing Default or Event of Default. With respect
to any disposition of any Equipment or Collateral pursuant to this Section, (i)
Lessor shall have no obligation, subject to the requirements of commercial
reasonableness, to clean-up or otherwise prepare the same for disposition, (ii)
Lessor may comply with any applicable law in connection with any such
disposition, and any actions taken in connection therewith shall not be deemed
to have adversely affected the commercial reasonableness of any disposition
thereof, (iii) Lessor may disclaim any title or other warranties in connection
with any such disposition, (iv) if Lessor purchases any of the Equipment or
Collateral at a public or private sale pursuant hereto, Lessor may pay for the
same by crediting some or all of Lessee’s obligations under any Schedule, and
(v) Lessee shall remain responsible for any deficiency remaining after Lessor’s
exercise of its remedies and application of any funds or credits against
Lessee’s obligations under any Schedule, and Lessee shall be entitled to any
excess after such application.

 

17. ASSIGNMENT. (a) LESSEE SHALL NOT ASSIGN, DELEGATE, TRANSFER OR ENCUMBER ANY
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR UNDER ANY SCHEDULE, OR ITS LEASEHOLD
INTEREST OR ANY COLLATERAL, SUBLET THE EQUIPMENT OR OTHERWISE PERMIT THE
EQUIPMENT TO BE OPERATED OR USED BY, OR TO COME INTO OR REMAIN IN THE POSSESSION
OF, ANYONE BUT LESSEE. Without limiting the foregoing, (1) Lessee may not
attempt to dispose of any of the Equipment, and (2) Lessee shall (A) maintain
the Equipment free from all Liens, other than Permitted Liens, (B) notify Lessor
immediately upon receipt of notice of any Lien affecting the Equipment, and (C)
defend Lessor's interest in the Equipment. A “Permitted Lien” shall mean any
Lien for Impositions, Liens of mechanics, materialmen, or suppliers and similar
Liens arising by operation of law, provided that any such Lien is incurred by
Lessee in the ordinary course of business, for sums that are not yet delinquent
or are being contested in good faith and with due diligence, by negotiations or
by appropriate proceedings which suspend the collection thereof and, in Lessor's
sole discretion, (i) do not involve any substantial danger of the sale,
forfeiture or loss of the Equipment or any interest therein, and (ii) for the
payment of which adequate assurances or security have been provided to Lessor.
No disposition referred to in this Section shall relieve Lessee of its
obligations, and Lessee shall remain primarily liable under each Schedule and
all of the other Lease Documents. (b) Lessor may at any time with or without
notice to Lessee grant a security interest in, sell, assign, delegate or
otherwise transfer (an “Assignment”) all or any part of its interest in the
Equipment, this Lease or any Schedule and any related Lease Documents or any
Rent thereunder, or the right to enter into any Schedule, and Lessee shall
perform all of its obligations thereunder, to the extent so transferred, for the
benefit of the beneficiary of such Assignment (such beneficiary, including any
successors and assigns, an “Assignee”). Lessee agrees not to assert against any
Assignee any Abatement (without limiting the provisions of Section 2) or Claim
that Lessee may have against Lessor, and Assignee shall not be bound by, or
otherwise required to perform any of Lessor’s obligations, unless expressly
assumed by such Assignee. Lessor shall be relieved of any such assumed
obligations. If so directed in writing, Lessee shall pay all Rent and all other
sums that become due under the assigned Schedule and other Lease Documents
directly to the Assignee or any other party designated in writing by Lessor or
such Assignee. Lessee acknowledges that Lessor’s right to enter into an
Assignment is essential to Lessor and, accordingly, waives any restrictions
under applicable law with respect to an Assignment and any related remedies.
Upon the request of Lessor or any Assignee, Lessee also agrees (i) to promptly
execute and deliver to Lessor or to such Assignee an acknowledgment of the
Assignment in form and substance satisfactory to the requesting party, an
insurance certificate and such other documents and assurances reasonably
requested by Lessor or Assignee, and (ii) to comply with all other reasonable
requirements of any such Assignee in connection with any such Assignment. Upon
such Assignment and except as may otherwise be provided herein, all references
in this Lease to “Lessor” shall include such Assignee. (c) Subject always to the
foregoing, this Lease and each Schedule shall inure to the benefit of, and are
binding upon, Lessee’s and Lessor’s respective successors and permitted assigns
(and, without limiting the foregoing, shall bind all persons who become bound as
a “new debtor” to this Lease and any Schedule, as set forth in UCC Section
9-203(e)).

 

18. MISCELLANEOUS.

 

(a) This Lease, each Schedule and any Riders hereto or thereto, constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof and shall not be amended or modified in any manner except by a
document in writing executed by both parties.

 

  10

   



 

(b) This Lease has been negotiated at arm’s length between persons knowledgeable
in the matters dealt with herein. In addition, each party to this Lease has been
represented by independent legal counsel of such party’s own choice.
Accordingly, any rule of law or any other statute, legal decision or common law
principle of similar effect that would require interpretation of any uncertainty
or ambiguity in this Lease against the party that drafted it, is of no
application and is hereby expressly waived. This Lease shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the parties and this Lease.

 

(c) If any provision of this Lease, as applied to any party or to any
circumstance, shall be found by a court of competent jurisdiction to be void,
invalid or unenforceable, the same shall in no way affect any other provision of
this Lease, the application of any such provision in any other circumstance, or
the validity or enforceability of this Lease, and any provision which is found
to be void, invalid or unenforceable shall be curtailed and limited only to the
extent necessary to bring such provision within the requirements of the law.

 

(d) Each party to this Lease warrants, represents and agrees that, in executing
this Lease, such party (i) does so with knowledge of any and all rights that
such party may have with respect to the provisions of this Lease, (ii) has
carefully read and considered this Lease and fully understands its contents and
the significance of its contents, (iii) is entering into this Lease of such
party’s own informed and free will, based upon such party’s own judgment and
without any coercion or fear of retaliation, and (iv) has obtained independent
legal advice with respect to this Lease.

 

(e) Lessee hereby waives presentment for payment, protest and demand, notice of
protest, demand, dishonor and nonpayment under this Lease, notice of
acceleration, notice of intent to accelerate, and any and all other notices or
matters of a like nature, and consent to any and all renewals and extensions of
the time of payment hereof, including, but not limited to, any notice required
under the Civil Code of any applicable jurisdiction(s).

 

(f) The representations, warranties and agreements of Lessee herein shall be
deemed to be continuing and to survive the execution and delivery of this Lease,
each Schedule and any other Lease Documents. With respect to each Schedule, the
obligations of Lessee under Sections 8, 9, 10, 12, 13 and 14 hereof, together
with any of Lessee's obligations under the other provisions of this Lease which
have accrued but not been fully satisfied, performed or complied with prior to
the expiration or earlier cancellation or termination of such Schedule, shall
survive the expiration or earlier cancellation or termination thereof.

 

(g) All of Lessee’s obligations hereunder and under any Schedule shall be
performed at Lessee’s sole expense. Lessee shall reimburse Lessor promptly upon
demand for all expenses incurred by Lessor in connection with (1) any action
taken by Lessor at Lessee’s request, or in connection with any option, (2) the
filing or recording of real property waivers and UCCs, (3) any Enforcement Costs
not recovered pursuant to Section 16, (4) all inspections and appraisals, and
(5) all lien search reports (and copies of filings) requested by Lessor. If
Lessee fails to perform any of its obligations with respect to a Schedule,
Lessor shall have the right, but shall not be obligated, to effect such
performance, and Lessee shall reimburse Lessor, upon demand, for all expenses
incurred by Lessor in connection with such performance. Lessor's effecting such
compliance shall not be a waiver of Lessee's default. All amounts payable under
this Section, if not paid when due, shall be paid to Lessor together with
interest thereon at the Default Rate.

 

(h) Lessee irrevocably appoints Lessor as Lessee's attorney-in-fact (which power
shall be deemed coupled with an interest) to: (1) make minor corrections to
manifest errors in factual data in any Schedule and/or any addenda, attachments,
exhibits and/or riders to this Lease or any Schedule; and (2) execute, endorse
and deliver any documents and checks or drafts relating to or received in
payment for any loss or damage under the policies of insurance required by this
Lease, but only to the extent that the same relates to the Equipment, or are
required by titling agencies in order to reflect Lessor as the lienholder with
respect to certificates of title pertaining to motor vehicles (if any)
comprising the Equipment.

 

(i) Lessee agree to execute, acknowledge, deliver and record or file such
further instruments (including, without limitation, further deeds of trust,
security agreements, financing statements, continuation statements and
assignments of rents or leases) and do such further acts as may be necessary,
desirable or proper to implement the provisions of the immediately preceding
subparagraph or to carry out more effectively the purposes of this Lease.

 

(j) LESSOR AND LESSEE HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
WHICH LESSEE AND/OR LESSOR MAY BE PARTIES ARISING OUT OF OR IN ANY WAY
PERTAINING TO THIS LEASE.

 

  11

   



 

(k) All notices (excluding billings and communications in the ordinary course of
business) hereunder shall be in writing, personally delivered, delivered by
overnight courier service, or sent by certified mail, return receipt requested,
addressed to the other party at its respective address stated below the
signature of such party or at such other address as such party shall from time
to time designate in writing to the other party; and shall be effective from the
date of receipt.

 

(l) During the term of this Lease, Lessee shall not prepay any indebtedness
owning to any person (other than Lessor) if such prepayment impairs Lessee’s
ability to fulfill its obligations hereunder on a timely basis.

 

(m) During the term of this Lease, Lessee shall not enter into any acquisition,
merger, consolidation, reorganization, or recapitalization, or reclassify its
capital, or liquidate, wind up, or dissolve (or suffer any liquidation or
dissolution), or convey, sell, assign, lease, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any substantial part of
its business, property, or assets, whether now owned or hereafter acquired, or
acquire by purchase or otherwise all or substantially all of the properties,
assets, or other evidence of beneficial ownership of any person or entity, or
commit to do any of the foregoing.

 

(n) During the term of this Lease, Lessee shall not guarantee or otherwise
become in any way liable with respect to any obligation of any person or entity
except by endorsement of instruments or items of payment for deposit to the
account of Lessee which are transmitted or turned over to Lessor.

 

(o) During the term of this Lease, Lessee shall not take any action concerning
or with respect to the Equipment that is inconsistent with the provisions or
purposes of this Lease or that would otherwise impair or threaten to impair
Lessor’s interest in the Equipment or Lessor’s rights under the Lease.

 

(p) This Lease shall not be effective unless and until accepted by execution by
an officer of Lessor at the address as set forth below the signature of Lessor.
THIS LEASE AND ALL OF THE OTHER LEASE DOCUMENTS, AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER, SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MICHIGAN
(THE “STATE”) (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF THE STATE,
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF
THE LOCATION OF THE EQUIPMENT. The parties agree that any action or proceeding
arising out of or relating to this Lease may be commenced in any state or
Federal court in the State, and agree that a summons and complaint commencing an
action or proceeding in any such court shall be properly served and shall confer
personal jurisdiction if served personally or by certified mail to it at the
mailing address below Lessee’s signature, or as it may provide in writing from
time to time, or as otherwise provided under the laws of the State.

 

(q) In the event of any litigation between or among the parties hereto
respecting or arising out of this Lease, the successful or prevailing party
shall be entitled to recover attorneys’ fees and other costs in connection
therewith, including any attorneys’ fees incurred after a judgment has been
rendered by a court of competent jurisdiction. Any judgment shall include an
attorneys’ fees clause which shall entitle the judgment creditor to recover
attorneys’ fees incurred to enforce a judgment hereon, which attorneys’ fees
shall be an element of post-judgment costs. The parties agree that this
attorneys’ fee provision shall not merge into any judgment.

 

(r) All amounts payable hereunder are payable in lawful money of the United
States. Lessee agrees to pay all costs of collection when incurred, including
reasonable attorneys’ fees and costs, whether or not a suit or action is
instituted to enforce this Lease, including but not limited to court costs,
appraisal fees, the cost of searching records, obtaining title reports and title
insurance and trustee’s fees, to the extent permitted by applicable law.

 

(s) This Lease and all of the other Lease Documents may be executed in
counterparts. Photocopies or facsimile transmissions of signatures shall be
deemed original signatures and shall be fully binding on the parties to the same
extent as original signatures. The transfer or possession of the “Original” of
this Lease shall be irrelevant to the full or collateral assignment of, or grant
of security interest in, any Schedule; provided, however, no security interest
in any Schedule may be created through the transfer, possession or control, as
applicable, of any counterpart of such Schedule other than the original thereof,
which shall be identified as the document or record (as applicable) marked
"Original" and all other counterparts shall be marked "Duplicate".

 

  12

   



 

(t) Each right, power and remedy given to Lessor by this Lease or any Rider
shall be in addition to all other rights, powers, and remedies given to Lessor
by this Lease or any Rider or by virtue of any statute, rule of law, or any
other agreement between Lessee and Lessor. Any forbearance or failure or delay
by Lessor in exercising any right, power, or remedy hereunder shall not preclude
the further exercise thereof. Every right, power, and remedy of Lessor shall
continue in full force and effect until such right, power, or remedy is
specifically waived by an instrument in writing signed by Lessor.

 

(u) If Lessor is required by the terms hereof to pay to or for the benefit of
Lessee any amount received as a refund of an Imposition or as insurance
proceeds, Lessor shall not be required to pay such amount, if any Default has
occurred and not been cured or any Event of Default shall have occurred and not
been waived by Lessor. In addition, if Lessor is required by the terms hereof to
cooperate with Lessee in connection with certain matters, such cooperation shall
not be required if a Default or Event of Default has then occurred and is
continuing.

 

(v) To the extent Lessor’s consent is requested or required with respect to any
matter, the reasonableness of Lessor's withholding of such consent shall be
determined based on the then existing circumstances; provided, that Lessor's
withholding of its consent shall be deemed reasonable for all purposes if (i)
the taking of the action that is the subject of such request, might result (in
Lessor's discretion), in (A) an impairment of Lessor's rights, title or
interests hereunder or under any Schedule or other Lease Document, or to the
Equipment, or (B) expose Lessor to any Claims or Impositions, or (ii) Lessee
fails to provide promptly to Lessor any filings, certificates, opinions or
indemnities required by Lessor as a condition to such consent. Neither Lessee
nor any of its affiliates will in the future issue any press release or other
public disclosure using the name of Lessor or its affiliates or referring to
this Agreement or the other Lease Documents without at least five (5) business
days' prior notice to Lessor and without the prior written consent of Lessor
unless (and only to the extent that) such Lessee or affiliate is required to do
so under applicable law and then, in any event, such Lessee or affiliate will
consult with Lessor before issuing such press release or other public
disclosure. Notwithstanding the foregoing, any Lessee may make such public
disclosures with respect to the transactions contemplated by the Lease Documents
in connection with all regular and periodic reports (including without
limitation any Form 8-Ks) and all registration statements and prospectuses, if
any, filed by Lessee with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority. Lessee
hereby authorizes Lessor and its affiliates to make mention of Lessor’s
participation in this transaction in its marketing, sales materials, printed
media, tombstones or web-based material.

 

(w) The recitals set forth above are incorporated herein by reference.

 

19. DEFINITIONS AND RULES OF CONSTRUCTION. (a) The following terms when used in
this Lease or in any of the Schedules have the following meanings: (1)
“affiliate”: with respect to any given person, shall mean (i) each person that
directly or indirectly owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, five (5) percent or more of the voting stock,
membership interest or similar equity interest having ordinary voting power in
the election of directors or managers of such person, (ii) each person that
controls, is controlled by, or is under common control with, such person, or
(iii) each of such person’s officers, directors, members, joint venturers and
partners. For the purposes of this definition, “control” of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; (2) "applicable law" or "law": any law,
rule, regulation, ordinance, order, code, common law, interpretation, judgment,
directive, decree, treaty, injunction, writ, determination, award, permit or
similar norm or decision of any governmental authority; (3) “AS IS, WHERE IS”:
AS IS, WHERE IS, without warranty, express or implied, with respect to any
matter whatsoever; (4) "business day": any day, other than a Saturday, Sunday,
or legal holiday for commercial banks under the laws of the state of the
Lessor’s notice address; (5) "governmental authority": any federal, state,
county, municipal, regional or other governmental authority, agency, board,
body, instrumentality or court, in each case, whether domestic or foreign; (6)
"person": any individual, corporation, limited liability entity, partnership,
joint venture, or other legal entity or a governmental authority, whether
employed, hired, affiliated, owned, contracted with, or otherwise related or
unrelated to Lessee or Lessor; and (7) "UCC" or "Uniform Commercial Code": the
Uniform Commercial Code as in effect in the State or in any other applicable
jurisdiction; and any reference to an article (including Article 2A) or section
thereof shall mean the corresponding article or section (however termed) of any
such applicable version of the Uniform Commercial Code.

 

(b) The following terms when used herein or in any of the Schedules shall be
construed as follows: (1) "herein," "hereof," "hereunder," etc.: in, of, under,
etc. this Lease or such other Lease Document in which such term appears (and not
merely in, of, under, etc. the section or provision where the reference occurs);
(2) "including": means including without limitation unless such term is followed
by the words "and limited to," or similar words; and (3) "or": at least one, but
not necessarily only one, of the alternatives enumerated. Any defined term used
in the singular preceded by "any" indicates any number of the members of the
relevant class. Any Lease Document or other agreement or instrument referred to
herein means such agreement or instrument as supplemented and amended from time
to time. Any reference to Lessor or Lessee shall include their permitted
successors and assigns. Any reference to an applicable law shall also mean such
law as amended, superseded or replaced from time to time.

 

20. RIDERS. Riders Nos. 1 through 3 attached hereto are incorporated in this
Lease.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



  13

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Master Lease Agreement
to be duly executed as of the day and year first above set forth. 

 



UTICA LEASECO, LLC

Lessor

      By: /s/ James B Junker

Name:

James B. Junker   Title: Vice President        

905 South Boulevard East

Rochester Hills, Michigan 48307

 

 

 

 

1847 NEESE INC.

Lessee

 

 

 

 

By:

/s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts

 

Title:

CEO

 

 

 

 

303 Division Street East

Grand Junction, Iowa 50107

Form of Organization: corporation

Jurisdiction of Organization: Delaware

Federal Employer Identification No.: 38-3922937

State Tax ID No.: 6179390

 

 

 

 

NEESE, INC.

Lessee

 

 

 

 

By:

/s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts

 

Title:

CEO

 

 

 

 

303 Division Street East

Grand Junction, Iowa 50107

Form of Organization: corporation

Jurisdiction of Organization: Iowa

Federal Employer Identification No.: 42-1396043

State Tax ID No.: 163297

 



 

  14

   



 

 

 

RIDER NO. 1 TO MASTER LEASE AGREEMENT

 

To and part of Master Lease Agreement dated as of the 3rd day of March, 2017
(the "Lease"), between UTICA LEASECO, LLC, its successors and assigns
("Lessor"), and 1847 NEESE INC., a Delaware corporation and NEESE, INC., an Iowa
corporation, their successors and permitted assigns (hereafter referred to both
individually, and collectively (if more than one), as "Lessee").

 

AUTOMATED CLEARING HOUSE PAYMENTS.

 

All payments of Basic Rent pursuant to Section 2 of the Lease shall be paid by
automatic debit from Lessee’s bank account (the “Bank Account”) specified on the
Authorization for Pre-Arranged Payments attached hereto as Exhibit No. 1 (the
“Authorization”).

 

In addition to the conditions precedent specified in Section 5 of the Lease,
Lessor’s agreement to purchase and lease Equipment under a Schedule is
conditioned upon Lessor having received the Authorization duly executed by
Lessee, in form and substance satisfactory to Lessor.

 

In addition to the representations and warranties made by Lessee in Section 3 of
this Lease, Lessee represents, warrants and agrees that, as of the effective
date of this Lease and of each Schedule: (a) the Bank Account is Lessee’s
primary operating account as of the date of this Lease, and any additional bank
accounts specified on Exhibit No. 2 attached hereto constitute all other bank
accounts maintained by Lessee as of the date of this Lease; and (b) Lessee shall
provide to Lessor prior written notice if at any time the Bank Account ceases to
be Lessee’s primary operating account or if Lessee establishes other bank
accounts in addition to those specified on Exhibit No. 2 attached hereto.

 

In addition to the Events of Default specified in Section 15 of this Lease,
Lessee’s failure to maintain the Bank Account as its primary operating account,
without (a) prior notice to Lessor, (b) the designation of a replacement primary
operating account, and (c) execution and delivery to Lessor of an Authorization
with respect to such replacement account, shall constitute an Event of Default.

 

If any payment of Basic Rent or any other amount due under the Lease intended to
be paid by automated clearing house debit is not processed or returned on the
basis of insufficient funds in the designated bank account, upon demand, Lessee
shall pay Lessor a charge equal to five (5) percent of the amount of such
payment. 

 



1847 NEESE INC.

Lessee

      By: /s/ Ellery W. Roberts

Name:

Ellery W. Roberts   Title: CEO        

NEESE, INC.

Lessee

 

 

 

 

By:

/s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts

 

Title:

CEO

 



 

  15

   



 

Exhibit 1

 

AUTHORIZATION FOR PRE-ARRANGED PAYMENTS

 

Please fill out and execute this document along with a matching voided check

 



 

 

 

 

 

CREDITOR

 

Name               Utica Leaseco, LLC                 

 

Address      905 South Boulevard East                       City: Rochester
Hills                            State: MI                          Zip: 48307

 

Account ____________________________

 

 

 

 

 

 

 

 

DEPOSITOR

 

Customer Name ______________________________________________               Phone
# _________________________

 

Address _______________________________________________________________

 

City _______________                                       State
_______________                                       Zip _______________



 

 

 

From time to time, Depositor may enter into an additional Financing Agreement
with Creditor (hereinafter each “Additional Agreement” and collectively the
“Additional Agreements”). Such Additional Agreements will require Depositor to
remit certain periodic payments and other sums including, but not limited to,
applicable insurance charges, interim rent, service and returned item fees or
personal property and other taxes and governmental charges associated with the
ownership, possession or use of the Property to Creditor. PAYMENTS UNDER THE
ADDITIONAL AGREEMENT(S) MAY VARY. Depositor may request to be set-up for
Electronic Funds Withdrawal for any Additional Agreement by sending a written
request to Creditor. Such request may be sent via mail, facsimile or electronic
mail and Creditor may rely on any such request even if the request is not signed
by Depositor. Any such request approved by Creditor shall be subject to all of
the terms and conditions of this Master Authorization for Electronic Funds
Withdrawal Agreement. For any such request approved by Creditor, Depositor
hereby requests and authorizes Creditor (or any assignee of Creditor), without
notice to Depositor, to issue any check, draft or order for payment on the below
referenced Bank Account, as Depositor’s agent, until such time as Depositor
delivers written revocation of such authorization to Creditor and the below
referenced Bank or Financial Institution (the “Bank”). Creditor hereby
authorizes the Bank to debit the Bank Account by an amount equal to the check,
draft or order presented for payment. Nothing herein shall require Creditor or
Depositor to enter into any Additional Agreements.

 

_____________ Initials

 

FINANCIAL INSTITUTION ACCOUNT INFORMATION

 

Name: ______________________ Phone # Fax #. (____)_______________________

Branch Address: City: _____________________ State: __________________ Zip:
_____________________

Checking Account # ABA Routing # (9 digits):

 

 

 



NOTICE: Depositor has previously entered into the above referenced Agreement
which requires Depositor to remit certain periodic payments and other sums
including, but not limited to, applicable insurance charges, service and
returned item fees, interim rent or personal property and other taxes and
governmental charges associated with the ownership, possession or use of the
Property to Creditor on the due date thereof. In order to provide for the
convenient remittance of such amounts to Creditor, Depositor hereby requests and
authorizes Creditor (or any assignee of Creditor) to issue any check, draft, or
order for payment on the above referenced Bank Account, as Depositor’s agent,
until such time as Depositor delivers written revocation of such authorization
to Creditor and the above referenced Bank or Financial Institution (the “Bank”).
Creditor hereby authorizes the Bank to debit the Bank Account by an amount equal
to the check, draft or order presented for payment. The amount drawn on your
Bank Account will be the amount set forth on the invoices provided by Creditor
to Depositor from time to time and such amounts will also appear on your monthly
statement provided by the Bank to Depositor. The amount authorized to be drawn
on the Account each month shall be the sum of the periodic payment and all other
sums then due and payable under the terms of the Agreement.

 

The amount drawn each month may vary from month to month due to the timing of
such obligations as property taxes, applicable insurance charges, interim rent,
or personal property and other taxes and governmental charges associated with
the ownership, possession or use of the Property. Depositor agrees to maintain a
balance in the Account sufficient to cover such amounts. In the event any check,
draft or order is not paid upon presentation, Depositor shall immediately
deposit an amount in the Bank Account sufficient to cover such check, draft or
order. In the event any check, draft or order is not paid upon presentation,
Creditor reserves the right to cancel this Authorization for Pre- Arranged
Payments and require Depositor to remit all periodic payments and other sums due
and payable under the terms of the Agreement directly to Creditor. Depositor
acknowledges and agrees that all payments due under the terms of the Agreement
are the responsibility of Depositor. If any payment is not made under this
Authorization for Pre- Arranged Payments for any reason including, without
limitation, insufficient funds in the Bank Account, temporary suspension of
service by the Bank, or the Bank Account is closed, Depositor shall be required
to make the payment manually on time. If this is not done, late charges (as
defined in the Agreement) shall apply. Cancellation of this Agreement must be
requested 7 days prior to your due date. It is agreed that these transfers and
adjustments may be made electronically under the rules of the National Automated
Clearing House Association.



 



Please note: A matching voided check must be included with this authorization
form in order for your request to be processed.

 

THE FOREGOING IS HEREBY ACKNOWLEDGED AND AGREED

 

TO AS OF THIS _______________ DAY OF ___________, 20_____,

 

BY A DULY AUTHORIZED REPRESENTATIVE OF DEPOSITOR.

 

X /s/ Ellery W.
Roberts                                                                    

Depositor Signature exactly as it appears on Bank’s Records

 

X ___________________________________________________

Signature of Joint Account Holder (If applicable)



  





  16

   



 

Exhibit 2

 

Bank Account Information of Lessee

 

 

 



  17

   



 

 

 

RIDER NO. 2 TO MASTER LEASE AGREEMENT

 

To and part of Master Lease Agreement dated as of the 3rd day of March, 2017
(the "Lease"), between UTICA LEASECO, LLC, its successors and assigns
("Lessor"), and 1847 NEESE INC., a Delaware corporation and NEESE, INC., an Iowa
corporation, their successors and permitted assigns (hereafter referred to both
individually, and collectively (if more than one), as "Lessee").

 

LEASE ADMINISTRATION FEE. Lessee shall pay to Lessor a Lease Administration fee
in the amount of Three Thousand and 00/100 ($3,000.00) Dollars on the first
anniversary of the Base Lease Commencement Date and on each anniversary of the
Base Lease Commencement Date thereafter, during the term of this Lease. 

 



UTICA LEASECO, LLC

Lessor

      By: /s/ James B. Junker

Name:

James B. Junker   Title: Vice President        

1847 NEESE INC.

Lessee

 

 

 

 

By:

/s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts

 

Title:

CEO

 

 

 

 

NEESE, INC.

Lessee

 

 

 

 

By:

/s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts

 

Title:

CEO

 



 

  18

   



 

 

 

RIDER NO. 3 TO MASTER LEASE AGREEMENT

 

To and part of Master Lease Agreement dated as of the 3rd day of March, 2017
(the "Lease"), between UTICA LEASECO, LLC, its successors and assigns
("Lessor"), 1847 NEESE INC., a Delaware corporation and NEESE, INC., an Iowa
corporation, their successors and permitted assigns (hereafter referred to both
individually, and collectively (if more than one), as "Lessee").

 

ADDITIONAL CONDITIONS PRECEDENT. In addition to the conditions precedent
specified in Section 5 of the Lease, Lessor’s agreement to purchase and lease
any Equipment under a Schedule is conditioned upon Lessor having received the
following, in form and substance reasonably satisfactory to Lessor: The Master
Lease Guaranty (the “Guaranty”), in form and substance satisfactory to Lessor,
duly executed by

 

ELLERY W. ROBERTS

 

(if more than one, collectively, the “Guarantor”). 

 



UTICA LEASECO, LLC

Lessor

      By: /s/ James B. Junker

Name:

James B. Junker   Title: Vice President  

 

 

 

1847 NEESE INC.

Lessee

 

 

 

 

By:

/s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts

 

Title:

CEO

 

 

 

 

NEESE, INC.

Lessee

 

 

 

 

By:

/s/ Ellery W. Roberts

 

Name: Ellery W. Roberts  

Title:

CEO

 



 

  19

   



 

MASTER LEASE GUARANTY

 

 

THIS MASTER LEASE GUARANTY (this "Guaranty") is executed and delivered by

 

ELLERY W. ROBERTS

 

(if more than one, collectively, "Guarantor") in favor of UTICA LEASECO, LLC,
its successors and assigns ("Lessor"), in connection with that certain Master
Lease Agreement dated as of the 3rd day of March, 2017, together with all
Equipment Schedules executed or to be executed pursuant thereto (the "Lease"),
by and between Lessor and 1847 NEESE INC., a Delaware corporation and NEESE,
INC., an Iowa corporation, their successors and permitted assigns (hereafter
referred to both individually, and collectively (if more than one) as “Lessee”).
All capitalized terms shall have the meanings defined in the Lease Documents (as
such term is defined in the Lease).

 

In order to induce Lessor to enter into the Lease (execution and delivery hereof
being a condition precedent to Lessor’s obligations under the Lease), and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Guarantor hereby UNCONDITIONALLY GUARANTEES upon a Recourse
Event (defined below) (a) to pay Lessor in lawful money of the United States all
Rents and other sums due under the Lease Documents, or any substitutions
therefor, in the amounts, at the times and in the manner set forth in the Lease
Documents; and (b) to perform, at the time and in the manner set forth in the
Lease Documents, all of the terms, covenants and conditions therein required to
be kept, observed or performed by Lessee (collectively, the “Obligations”). If
there is more than one guarantor of the Obligations, the obligations of each
guarantor are joint and several.

 

For the purposes of this Guaranty, a “Recourse Event” shall be deemed to have
occurred in the event any or all of the following have occurred: (a) fraud or
material or willful misrepresentation or gross negligence or willful misconduct,
or any criminal or illegal activity, by Lessee, Guarantor, any other guarantor
of the Obligations, or any Affiliates of any of them (collectively, the “Lessee
Parties”) in connection with the Lease or any Equipment or any portion thereof;
(b) any intentional misapplication by any of the Lessee Parties of dues, rents,
revenues, deposits or other proceeds or deposits received in connection with or
relating to any Equipment; (c) waste to any Equipment (ordinary wear and tear
excepted) or, to the extent of revenue from the applicable Equipment, any
intentional or grossly negligent failure to maintain any Equipment in the manner
required by the Lease Documents; (d) any removal or disposal of any Equipment or
other property in which Lessor has (or purports to have) a leasehold or security
interest in violation of the terms of the Lease Documents; (e) any transfer or
release of any Equipment in violation of the Lease Documents, or the transfer of
a controlling interest in any of the parties constituting Lessee or incurring
debt prohibited under the Lease or any Lease Document; (f) the improper
application of any insurance proceeds or condemnation awards (to the extent of
such proceeds or awards) in violation of any Lease Document; (g) any of the
Lessee Parties in connection with any enforcement action or exercise or
assertion of any right or remedy in accordance with applicable law (each, an
“Action”) by or on behalf of Lessor under or in connection with the Lease or any
other Lease Document resulting from an Event of Default, acts (1) in bad faith
and (2) in a manner designed to impede or delay Lessor’s rights in connection
with any Action, or, in bad faith, seeks to raise or raises an affirmative
defense or other defense, non-compulsory counterclaim, offset, judicial
intervention or injunctive or other equitable relief of any kind, or asserts in
a pleading filed in connection with a judicial proceeding arising from such
Event of Default any defense against Lessor or any right in connection with any
security for the Lease (each an “Interference Event”); (h) Guarantor, any of the
Lessee Parties or any other party on behalf of Guarantor or any of the Lessee
Parties in bad faith raises any objection or defense, or sends any inconsistent
or contrary notice of any kind to anyone, or takes any action to hinder, delay
or otherwise interfere with the exercise of Lessor’s (or any nominee of Lessor)
rights under any of the Lease Documents; (i) unless the Lessor is acting in bad
faith, the failure by Lessee to, within ten (10) Business Days after written
demand therefor by Lessor, either (1) fully returns and makes available, to
Lessor or Lessor’s nominee, all of the Equipment by consent in lieu of replevin
(including the failure to execute and deliver to Lessor or Lessor’s nominee any
and all reasonable and customary documentation required by Lessor in connection
therewith), (2) agree to and promptly facilitate a consent replevin with respect
to the Lease and the Equipment by Lessor under applicable law (including the
failure to cooperate in the submission, preparation or execution of any
documents necessary for the expeditious handling of any deed-in-lieu or consent
replevin), or (3) execute and deliver to Lessor a Stipulation for Entry of
Agreed Judgment of Replevin, a Stipulation of Consent Replevin, a Stipulation to
a Receiver and any other stipulation, agreed order or pleading reasonably
required by Lessor in connection with any such consent replevin or the
confirmation of any replevin sale(s); (j) any of the Lessee Parties objects in
any way to Lessor (or any nominee of Lessor) holding title to any or all of the
Equipment after a replevin, consent replevin, deed-in-lieu transaction or
otherwise; (k) if Lessee, Guarantor or any other party in bad faith sues,
commences, asserts, brings or files, in any court or other tribunal, in any
jurisdiction, any suit, action, litigation, complaint, counterclaim,
cross-claim, cross-complaint, third-party complaint or other pleading (or
cooperates in any such suit, action or litigation, claim, complaint or other
pleading) against Lessor or any of its affiliates or principals in relation to
the Equipment, the Lease or the exercise of Lessor’s rights under any or all of
the Lease Documents; (l) the failure by Lessee to timely and fully satisfy any
environmental obligations under any of the Lease Documents, including any
indemnity with respect to environmental matters (whether or not such obligations
survive payment in full of the Lease); or (m) the Equipment or Lessee is
encumbered by any financing or lien other than the Lease.

 

  20

   



 

1. This Guaranty is a continuing one and shall terminate only upon full payment
of all rents and all other sums due under the Lease Documents and the
performance of all of the terms, covenants and conditions therein required to be
kept, observed or performed by Lessee, including such payment and performance
under all schedules made a part of said Lease Documents, whether to be performed
before or after the last rent payment has been made under the Lease Documents.
Guarantor expressly waives the right to revoke or terminate this Guaranty,
including any statutory right of revocation under the laws of any state. This
Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection).

 

2. Guarantor authorizes Lessor, with Lessee’s consent where required, without
notice or demand, and without affecting his liability hereunder, from time to
time to: (a) change the amount, time or manner of payment of rent or other sums
reserved in the Lease Documents; (b) change any of the terms, covenants,
conditions or provisions of the Lease Documents; (c) amend, modify, change or
supplement the Lease Documents; (d) consent to Lessee’s assignment of the Lease
Documents or to the sublease of all, or any portion, of the equipment covered by
the Lease Documents; (e) receive and hold security for the payment of this
Guaranty or the performance of the Lease Documents, and exchange, enforce, waive
and release any such security; and (f) apply such security and direct the order
or manner of sale thereof as Lessor in its discretion may determine.

 

3. Guarantor waives any right to require Lessor to: (a) proceed against Lessee,
any other guarantor or any other person directly or contingently liable for the
payment of any of the Obligations; (b) proceed against or exhaust any security
held from Lessee, any other guarantor or any other person directly or
contingently liable for the payment of any of the Obligations; (c) pursue any
other remedy in Lessor’s power whatsoever; or (d) notify Guarantor of any
adverse change in Lessee’s financial condition or of any default by Lessee in
the payment of any rent or other sums reserved in the Lease Documents or in the
performance of any term, covenant or condition therein required to be kept,
observed or performed by Lessee. Guarantor waives any defense arising by reason
of any disability or other defense of Lessee (except to the extent the
Obligations have been paid), any lack of authority of Lessee with respect to the
Lease Documents, the invalidity, illegality or lack of enforceability of the
Lease Documents from any cause whatsoever, the failure of Lessor to acquire
title to the equipment (if applicable) subject to the Lease Documents or to
perfect or maintain perfection of any interest therein or the cessation from any
cause whatsoever of the liability of Lessee (including, without limitation,
discharge in bankruptcy), and any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge, release or defense of a
guarantor or surety, or that might otherwise limit recourse against Guarantor;
provided, however, that Guarantor does not waive any defense arising from the
due performance by Lessee of the terms and conditions of the Lease Documents.
Lessor may, at Lessor’s election, foreclose on any security held by Lessor and
sell, lease, transfer or otherwise deal with such Equipment, by one or more
judicial or nonjudicial sales, without affecting or impairing in any way the
liability of Guarantor. Guarantor waives any defense arising out of any such
election by Lessor, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of Lessor
against Lessee or any security. In the absence of agreeing to the waivers
contained in this paragraph, Guarantor may have the right of subrogation or
reimbursement against Lessee. For example, if Lessor elects to take back and
sell the Equipment through a nonjudicial sale, Guarantor gives up any potential
defenses by agreeing to the foregoing waivers. Guarantor also expressly waives
any defense or benefit that may be derived from any “one form of action” rule or
anti-deficiency statute he would otherwise have under the laws of any state.
Upon demand, Guarantor agrees to pay and perform the Obligations regardless of
any existing or future offset or claim which may be asserted by Guarantor. This
Guaranty and Guarantor’s payment obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment of any of
the Obligations is rescinded or must otherwise be restored or returned by
Lessor, all as though such payment had not been made. Lessor’s good faith
determination as to whether a payment must be restored or returned shall be
binding on Guarantor. Until the payment and performance of all Obligations due
or to be performed by Lessee, Guarantor shall have no right of subrogation
against Lessee, and waives any right to enforce any remedy which Lessor now has
or hereafter may have against Lessee, and waives any benefit of, and any right
to participate in, any security now or hereafter held by Lessor. Guarantor
waives all presentments, demands for performance, notices of nonperformance,
protests, notices of dishonor, and notices of acceptance of this Guaranty.

 

  21

   



 

4. Guarantor represents and warrants to Lessor that:

 

(a) (1) The execution, delivery and performance hereof by Guarantor do not
contravene any law, governmental rule, regulation or order now binding on
Guarantor, or contravene the provisions of, or constitute a default under, or
result in the creation of any lien or encumbrances upon the property of
Guarantor under, any material agreement, indenture or other instrument to which
Guarantor is a party or by which he or his property is bound. (2) The financial
statements of Guarantor (copies of which have been furnished to Lessor) fairly
present Guarantor’s financial condition as of the date of such statements, and
since the date of such statements there has been no material adverse change in
such condition.

 

(b) This Guaranty constitutes the legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with the terms hereof,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally, and by applicable laws (including any applicable common law and
equity) and judicial decisions which may affect the remedies provided herein.

 

(c) There are no pending actions or proceedings to which Guarantor is a party,
and there are no other pending or threatened actions or proceedings of which
Guarantor has knowledge, before any court, arbitrator or administrative agency,
which, either individually or in the aggregate, would have a Material Adverse
Effect. As used herein, “Material Adverse Effect” shall mean (1) a materially
adverse effect on the business, condition (financial or otherwise), operations,
performance or properties of Guarantor, or (2) a material impairment of the
ability of Guarantor to perform his obligations under or to remain in compliance
with this Guaranty or of Lessor’s rights and remedies under this Guaranty.
Further, Guarantor is not in default under any financial or other material
agreement which, either individually or in the aggregate, would have a Material
Adverse Effect.

 

(d) Guarantor acknowledges and agrees that Guarantor will enjoy a substantial
economic benefit by virtue of the extension of credit by Lessor to Lessee
pursuant to the Lease Documents.

 

5. Guarantor covenants and agrees as follows: (a) Guarantor will provide to
Lessor on or before March 31 and August 31 of each year, financial statements of
Guarantor as of the immediately preceding December 31 and July 30, respectively,
prepared in reasonable detail and certified as true and correct by Guarantor.
(b) Guarantor will promptly execute and deliver to Lessor such further
documents, instruments and assurances and take such further action as Lessor
from time to time may request in order to carry out the intent and purpose of
this Guaranty and to establish and protect the rights and remedies created or
intended to be created in favor of Lessor hereunder. (c) Guarantor has been
advised by Lessor that the USA Patriot Act establishes minimum standards of
account information to be collected and maintained by Lessor, and that to help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account; and specifically,
this means that when Guarantor executes this Guaranty, Lessor may ask for
Guarantor’s name and address, date of birth, and other information that will
allow Lessor to identify Guarantor; and that Lessor may also ask to see the
driver’s license or other identifying documents of Guarantor.

 

6. A default shall be deemed to have occurred under this Guaranty upon the
occurrence of any of the following (each, an “Event of Default”): (a) Guarantor
shall fail to perform or observe any covenant, condition or agreement to be
performed or observed by him hereunder and such failure shall continue
unremedied for a period of ten (10) days after the earlier of the actual
knowledge of Guarantor or written notice thereof to Guarantor by Lessor; or (B)
Guarantor shall (1) be generally not paying his debts as they become due, (2)
take action for the purpose of invoking the protection of any bankruptcy or
insolvency law, or any such law is invoked against or with respect to Guarantor
or his property, and such petition filed against Guarantor is not dismissed
within sixty (60) days; or (c) there is an anticipatory repudiation of
Guarantor’s obligations pursuant to this Guaranty; or (d) any certificate,
statement, representation, warranty or audit contained herein or furnished with
respect to this Guaranty by or on behalf of Guarantor proving to have been false
in any material respect at the time as of which the facts therein set forth were
stated or certified, or having omitted any substantial contingent or
unliquidated liability or claim against Guarantor; or (e) a payment or other
default by Guarantor under any loan, lease, guaranty or other financial
obligation to Lessor or its affiliates which default entitles the other party to
such obligation to exercise remedies; or (f) a payment or other default by
Guarantor under any material loan, lease, guaranty or other material financial
obligation to any third party which default has been declared; (g) Guarantor
dies and his obligations in connection with this Guaranty are not assumed by a
person reasonably satisfactory to Lessor; or (h) an Event of Default shall have
occurred under, and as defined in, the Lease.

 

  22

   



 

Upon an Event of Default hereunder, Lessor may, at its option (without election
of remedies), do any one or more of the following, all of which are hereby
authorized by Guarantor:

 

A. declare this Guaranty and the other Lease Documents to be in default and
thereafter sue for and recover from the Guarantor and/or Lessee all liquidated
damages, accelerated rentals and/or other sums otherwise recoverable from the
Guarantor and/or Lessee under this Guaranty and the other Lease Documents;
and/or

 

B. sue for and recover all damages then or thereafter incurred by Lessor as a
result of such Event of Default; and/or

 

C. seek specific performance of Guarantor’s obligations hereunder.

 

In addition, Guarantor shall be liable for all reasonable attorneys’ fees and
other costs and expenses incurred by reason of any Event of Default or the
exercise of Lessor’s remedies hereunder and/or under the Lease Documents,
whether or not a lawsuit is filed. No right or remedy referred to in this
Section is intended to be exclusive, but each shall be cumulative, and shall be
in addition to any other remedy referred to above or otherwise available at law
or in equity, and may be exercised concurrently or separately from time to time.

 

The failure of Lessor to exercise the rights granted hereunder upon any Event of
Default shall not constitute a waiver of any such right upon the continuation or
reoccurrence of any such Event of Default.

 

The obligations of Guarantor hereunder are independent of the obligations of
Lessee. A separate action or actions may be brought and prosecuted against
Guarantor (or any thereof) whether an action is brought against Lessee or
whether Lessee be joined in any such action or actions.

 

7. GUARANTOR AGREES THAT THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF LESSOR
AND GUARANTOR HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MICHIGAN, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE. Guarantor agrees that any
action or proceeding arising out of or relating to this Guaranty may be
commenced in any state or Federal court in the State of Michigan, and agrees
that a summons and complaint commencing an action or proceeding in any such
court shall be properly served and shall confer personal jurisdiction if served
personally or by certified mail to him at his address hereinbelow set forth, or
as he may provide in writing from time to time, or as otherwise provided under
the laws of the State of Michigan.

 

8. GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH
GUARANTOR AND LESSOR MAY BE PARTIES ARISING OUT OF OR IN ANY WAY PERTAINING TO
THIS GUARANTY OR THE LEASE DOCUMENTS. THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY GUARANTOR AND GUARANTOR HEREBY ACKNOWLEDGES THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.
GUARANTOR FURTHER ACKNOWLEDGES THAT HE HAS BEEN REPRESENTED IN THE SIGNING OF
THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF HIS OWN FREE WILL, AND THAT HE HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.

 

9. This Guaranty shall inure to the benefit of Lessor, its successors and
assigns, and shall be binding upon the personal representatives, heirs and
permitted assigns of Guarantor. The obligations of Guarantor hereunder may not
be assigned or delegated without the prior written consent of Lessor.

 

  23

   



 

10. All notices hereunder shall be in writing, personally delivered, delivered
by overnight courier service, sent by certified mail, return receipt requested,
addressed as follows:

 



 

If to Guarantor:

Ellery W. Roberts

17025 NW 20th Street

Pembroke Pines, Florida 33028

 

 

 

 

If to Lessor:

UTICA LEASECO, LLC

905 South Boulevard East

Rochester Hills, Michigan 48307



 

or to such other address as such party shall from time to time designate in
writing to the other party; and shall be effective from the date of receipt.

 

11. This Guaranty constitutes the entire agreement between the parties with
respect to the subject matter hereof and shall not be rescinded, amended or
modified in any manner except by a document in writing executed by both parties.
Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12. This Guaranty may be executed in counterparts. Photocopies or facsimile
transmissions of signatures shall be deemed original signatures and shall be
fully binding on the parties to the same extent as original signatures.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



  24

   



 


 

IN WITNESS WHEREOF, Guarantor has caused this Master Lease Guaranty to be duly
executed as of the 3rd day of March, 2017.

 

 



 

/s/ Ellery W. Roberts

 

 

Name: ELLERY W. ROBERTS

 



 



STATE OF FLORIDA

)

 

 

)

SS.

COUNTY OF BROWARD

)

 



 

The foregoing instrument was acknowledged before me 2 day of March, 2017, by
Ellery W. Roberts, an individual.

 

 



/s/ Isabel Farrelra

 

Notary Public, State of Florida     Acting in the County of Broward     My
commission expires 03/02/2020  



 

  25

   



 

 

 

EQUIPMENT SCHEDULE NEESE-0001

 

This Equipment Schedule NEESE-0001 is executed pursuant to that certain Master
Lease Agreement dated as of the 3rd day of March, 2017 (the "Lease"; which is
incorporated herein by reference). This Equipment Schedule, together with the
Lease and all other schedules and riders thereto, shall constitute one document.
To the extent of any conflict or inconsistency between the terms of this
Equipment Schedule and the Lease, the terms of this Equipment Schedule shall
prevail. Capitalized terms not defined herein shall have the meanings ascribed
to them in the Lease

 

1. LEASE OF EQUIPMENT. Pursuant to Section 5 of the Lease, the Lessor shall
lease to Lessee, and the Lessee shall lease from the Lessor, the Equipment set
forth in the schedule attached hereto.

 

TOTAL INVOICE COST: $3,240,000.00

 

2. TERM. Upon and after the date of execution hereof, the Equipment shall be
subject to the terms and conditions provided herein and in the Lease.

 

A full term of lease with respect to said Equipment shall commence on the date
hereof and shall extend for forty-eight (48) months after June 3, 2017 (the
"Base Lease Commencement Date").

 

3. RENT.

 

a. During the period from the date hereof to the Base Lease Commencement Date
(the "Interim Term"), the pro-rated rent for said Equipment shall be as set
forth in the schedule below.

 

b. From and after the Base Lease Commencement Date, the monthly rent for said
Equipment during the term of this Lease shall be as set forth in the schedule
below.

 



Payment Date

Amount

4/3/2017

$53,000.00

5/3/2017

$53,000.00

6/3/2017

$53,000.00

7/3/2017

$85,321.63

8/3/2017

$85,321.63

9/3/2017

$85,321.63

10/3/2017

$85,321.63

11/3/2017

$85,321.63

12/3/2017

$85,321.63

1/3/2018

$85,321.63

2/3/2018

$85,321.63

3/3/2018

$85,321.63

4/3/2018

$85,321.63

5/3/2018

$85,321.63

6/3/2018

$85,321.63

7/3/2018

$85,321.63

8/3/2018

$85,321.63

9/3/2018

$85,321.63

10/3/2018

$85,321.63

 

  26

   



 



11/3/2018

$85,321.63

12/3/2018

$85,321.63

1/3/2019

$85,321.63

2/3/2019

$85,321.63

3/3/2019

$85,321.63

4/3/2019

$85,321.63

5/3/2019

$85,321.63

6/3/2019

$85,321.63

7/3/2019

$85,321.63

8/3/2019

$85,321.63

9/3/2019

$85,321.63

10/3/2019

$85,321.63

11/3/2019

$85,321.63

12/3/2019

$85,321.63

1/3/2020

$85,321.63

2/3/2020

$85,321.63

3/3/2020

$85,321.63

4/3/2020

$85,321.63

5/3/2020

$85,321.63

6/3/2020

$85,321.63

7/3/2020

$85,321.63

8/3/2020

$85,321.63

9/3/2020

$85,321.63

10/3/2020

$85,321.63

11/3/2020

$85,321.63

12/3/2020

$85,321.63

1/3/2021

$85,321.63

2/3/2021

$85,321.63

3/3/2021

$85,321.63

4/3/2021

$85,321.63

5/3/2021

$85,321.63

6/3/2021

$85,321.63



 

4. LESSEE'S CONFIRMATION. Lessee hereby confirms and warrants to Lessor that the
Equipment: (a) was duly delivered to Lessee at the location specified in Section
5 hereof; (b) has been received, inspected and determined to be in compliance
with all applicable specifications and that the Equipment is hereby accepted for
all purposes of the Lease; and (c) is a part of the "Equipment" referred to in
the Lease and is taken subject to all terms and conditions therein and herein
provided. Lessee hereby represents and warrants to Lessor that, as of the date
hereof, there is no Default or Event of Default under any Schedule or any other
Lease Document (as such terms are defined in the Lease).

 

5. LOCATION OF EQUIPMENT. The location of, and place where the Equipment will be
kept and maintained at 303 Division Street East, Grand Junction, Iowa 50107 (the
“Equipment Locations”). Lessee agrees and acknowledges that the Equipment shall
not be removed from either of the Equipment Locations until all payments,
including all fees, charges, monthly payments, and the final payment, have been
indefeasibly paid in full to Lessor.

 

  27

   



 

6. COMMERCIAL LIABILITY INSURANCE. The amount of commercial liability insurance
referenced in Section 11 of the Lease is $2,000,000.00.

 

7. PERSONAL PROPERTY TAXES. Lessee agrees that it will (a) list all such
Equipment, (b) report all property taxes assessed against such Equipment, and
(c) pay all such taxes when due directly to the appropriate taxing authority
until Lessor shall otherwise direct in writing.

 

8. SCHEDULE OF STIPULATED LOSS VALUES. Exhibit A contains a Schedule of
Stipulated Loss Values which shall be applicable solely to the Equipment
described in this Equipment Schedule.

 

9. NO SETOFFS OR COUNTERCLAIMS. All payments under the Lease made by or on
behalf of Lessee shall be made without setoff or counterclaim and free and clear
of, and without deduction or withholding for or on account of, any federal,
state, or local taxes.

 

10. RIDERS. Rider No. 1 attached hereto is incorporated in this Equipment
Schedule.

 

11. INSERTION OF INFORMATION. Lessor is hereby authorized to insert such
factually correct information as is necessary to complete this Equipment
Schedule, including (without limitation) the date of execution, and the rental
payment amount(s) and factor(s).

 

12. CONVEYANCE OF INTEREST. Lessee hereby collaterally assigns, grants, and
conveys to Lessor, a security interest in and lien on all of such Lessee’s
right, title and interest in and to all of the following (whether now existing
or hereafter created, and including any other collateral described on any rider
hereto; the “Collateral”; all terms used in this sentence and not otherwise
defined in this Lease shall have the definition set forth in the UCC): (a) the
Equipment described in such Schedule or otherwise covered thereby (including all
inventory, fixtures or other property comprising the Equipment), together with
all related software (embedded therein or otherwise) and general intangibles,
all additions, attachments, accessories and accessions thereto whether or not
furnished by the supplier; (b) all accounts, chattel paper, deposit accounts,
documents, other equipment, general intangibles, instruments, inventory,
investment property, letter of credit rights and any supporting obligations
related to any of the foregoing; (c) all books and records pertaining to the
foregoing; (d) all property of such Lessee held by Lessor, including all
property of every description, in the custody of or in transit to Lessor for any
purpose, including safekeeping, collection or pledge, for the account of such
Lessee or as to which such Lessee may have any right or power, including but not
limited to cash and (e) to the extent not otherwise included, all insurance,
substitutions, replacements, exchanges, accessions, proceeds and products of the
foregoing. The conveyance contemplated hereby is solely for the purpose of
granting to Lessor a security interest in the Equipment. All Equipment in which
an interest is conveyed hereby shall remain in the possession of Lessee pursuant
to the Lease.

 

13. EARLY TERMINATION OPTION. Provided that no default under the Lease Agreement
has occurred and is continuing beyond any applicable grace or cure period,
Lessee shall have an early buy-out option with respect to all but not less than
all of the Equipment, upon the payment of any outstanding rental payments or
other fees then due under this Lease, plus the applicable amount for such
termination date as set forth in the schedule attached as Exhibit B (after
giving effect in all cases to the payment due for the month when the early
termination option is exercised) (the “Termination Value”), which Termination
Value represents the anticipated fair market value of the Equipment as of the
anticipated end date of the Lease. In addition, the Lessee shall pay to Lessor
an Administrative Charge to be determined by Lessor to cover its time and
expenses incurred in connection with the exercise of the option to purchase,
including, but not limited to, reasonable attorney fees and costs. Furthermore,
upon the exercise by the Lessee of this option to purchase the Equipment, Lessee
shall pay all sales and transfer taxes and all fees payable to any governmental
authority as a result of the transfer of title of the Equipment to Lessee. If
Lessee desires to exercise this option, it shall provide Lessor with thirty (30)
days’ prior written notice of such intention.

 

14. FEES. Prior to or contemporaneously with the payment of the Total Invoice
Cost by Lessor to Lessee, Lessee shall pay to Lessor (a) a security deposit
equal to Eighty-Five Thousand Three Hundred Twenty-One and 63/100 ($85,321.63)
Dollars; (b) an origination fee equal to one (1.0%) percent of the Total Invoice
Cost; (c) an investment banker’s to be paid to GVC Financial, at the direction
of Lessee and (d) the cost of any attorney fees incurred by Lessor in connection
with the Lease or this Schedule of Equipment.

 

  28

   



 

DATE OF EXECUTION: the 3rd day of March, 2017 

 



Lessor:

UTICA LEASECO, LLC

      By: /s/ James B. Junker

Name:

James B. Junker   Title: Vice President        

1847 NEESE INC.

Lessee

 

 

 

 

By:

/s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts

 

Title:

CEO

 

 

 

 

NEESE, INC.

Lessee

 

 

 

 

By:

/s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts

 

Title:

CEO

 



 



  29

   



 

Exhibit A

 



Loss Payment Date

 

Percentage Factor

 

 

 

4/3/2017

 

108.0000%

5/3/2017

 

108.0000%

6/3/2017

 

108.0000%

7/3/2017

 

108.0000%

8/3/2017

 

106.3666%

9/3/2017

 

104.7169%

10/3/2017

 

103.0507%

11/3/2017

 

101.3678%

12/3/2017

 

99.6681%

1/3/2018

 

97.9514%

2/3/2018

 

96.2175%

3/3/2018

 

94.4663%

4/3/2018

 

92.6976%

5/3/2018

 

90.9112%

6/3/2018

 

89.1069%

7/3/2018

 

86.2846%

8/3/2018

 

84.4441%

9/3/2018

 

82.5851%

10/3/2018

 

80.7076%

11/3/2018

 

78.8113%

12/3/2018

 

76.8960%

1/3/2019

 

74.9616%

2/3/2019

 

73.0078%

3/3/2019

 

71.0345%

4/3/2019

 

69.0415%

5/3/2019

 

67.0285%

6/3/2019

 

64.9954%

7/3/2019

 

61.9420%

8/3/2019

 

59.8680%

9/3/2019

 

57.7733%

10/3/2019

 

55.6577%

11/3/2019

 

53.5209%

12/3/2019

 

51.3627%

1/3/2020

 

49.1829%

2/3/2020

 

46.9814%

3/3/2020

 

44.7578%

4/3/2020

 

42.5120%

5/3/2020

 

40.2437%

6/3/2020

 

37.9528%

 

  30

   



 



7/3/2020

 

34.6389%

8/3/2020

 

32.3019%

9/3/2020

 

29.9416%

10/3/2020

 

27.5576%

11/3/2020

 

25.1498%

12/3/2020

 

22.7179%

1/3/2021

 

20.2617%

2/3/2021

 

17.7809%

3/3/2021

 

15.2754%

4/3/2021

 

12.7447%

5/3/2021

 

10.1888%

6/3/2021

 

7.6073%



 

  31

   



 

Exhibit B

 

Early Termination Payment

 



Date

 

Termination Value

 

 

 

4/3/2017

 

$3,499,200.00

5/3/2017

 

$3,499,200.00

6/3/2017

 

$3,499,200.00

7/3/2017

 

$3,499,200.00

8/3/2017

 

$3,446,278.37

9/3/2017

 

$3,392,827.53

10/3/2017

 

$3,338,842.18

11/3/2017

 

$3,284,316.97

12/3/2017

 

$3,229,246.52

1/3/2018

 

$3,173,625.36

2/3/2018

 

$3,117,447.98

3/3/2018

 

$3,060,708.84

4/3/2018

 

$3,003,402.30

5/3/2018

 

$2,945,522.69

6/3/2018

 

$2,887,064.30

7/3/2018

 

$2,795,621.31

8/3/2018

 

$2,735,987.89

9/3/2018

 

$2,675,758.14

10/3/2018

 

$2,614,926.10

11/3/2018

 

$2,553,485.73

12/3/2018

 

$2,491,430.96

1/3/2019

 

$2,428,755.65

2/3/2019

 

$2,365,453.58

3/3/2019

 

$2,301,518.49

4/3/2019

 

$2,236,944.05

5/3/2019

 

$2,171,723.86

6/3/2019

 

$2,105,851.47

7/3/2019

 

$2,006,920.36

8/3/2019

 

$1,939,723.93

9/3/2019

 

$1,871,855.54

10/3/2019

 

$1,803,308.48

11/3/2019

 

$1,734,075.93

12/3/2019

 

$1,664,151.06

1/3/2020

 

$1,593,526.95

2/3/2020

 

$1,522,196.59

3/3/2020

 

$1,450,152.93

4/3/2020

 

$1,377,388.84

5/3/2020

 

$1,303,897.10

6/3/2020

 

$1,229,670.44

7/3/2020

 

$1,122,301.52

8/3/2020

 

$1,046,582.91

 

  32

   



 



9/3/2020

 

$970,107.11

10/3/2020

 

$892,866.55

11/3/2020

 

$814,853.60

12/3/2020

 

$736,060.51

1/3/2021

 

$656,479.49

2/3/2021

 

$576,102.66

3/3/2021

 

$494,922.06

4/3/2021

 

$412,929.65

5/3/2021

 

$330,117.33

6/3/2021

 

$246,476.87

 

  33

   



 

 

 

RIDER NO. 1 TO EQUIPMENT SCHEDULE NEESE-0001

 

To and part of Equipment Schedule NEESE-0001 dated as of the 3rd day of March,
2017 (the “Schedule”) executed pursuant to that certain Master Lease Agreement
dated as of the 3rd day of March, 2017 (the "Lease"), each between UTICA
LEASECO, LLC, its successors and assigns ("Lessor"), and 1847 NEESE INC., a
Delaware corporation and NEESE, INC., an Iowa corporation, their successors and
permitted assigns (hereafter referred to both individually, and collectively (if
more than one), as "Lessee").

 

END OF TERM BUYOUT PRICE. Upon the expiration of the term of the Lease, Lessee
promptly shall pay to Lessor without notice or demand therefor and together with
all other amounts then due and payable under the Lease, in cash, an End of Term
Buyout Price equal to the lesser of (a) five (5%) percent of the Total Invoice
Cost or (b) the fair market value of the Equipment, as determined by Lessor.
Upon receipt by Lessor of the End of Term Buyout Price, Lessor shall release its
interest in the Equipment.

 

As used herein, “Equipment” shall mean the Equipment described on all Schedules
of the Lease.  

 



UTICA LEASECO, LLC

Lessor

      By: /s/ James B. Junker

Name:

James B. Junker   Title: Vice President        

1847 NEESE INC.

Lessee

 

 

 

 

By:

/s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts

 

Title:

CEO

 

 

 

 

NEESE, INC.

Lessee

 

 

 

 

By:

/s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts

 

Title:

CEO

 



 

  34

   



 

 

 

SCHEDULE OF EQUIPMENT

 

Lessee:        1847 NEESE INC. and NEESE, INC.

 

Attached to Equipment Schedule No. NEESE-0001

 

Location of Equipment: 303 Division Street East, Grand Junction, Iowa 50107

 

SEE EXHIBIT A ATTACHED

 



  35

   



 

[efsh_ex105img16.jpg]

 

  36

   



 

[efsh_ex105img17.jpg]

 

  37

   



 

[efsh_ex105img18.jpg]

 

  38

   



 

[efsh_ex105img19.jpg]

 

  39

   



 

[efsh_ex105img20.jpg]

 

 



40



 